Exhibit 10.1

[EXECUTION VERSION]

AMENDMENT AND RESTATEMENT AGREEMENT dated as of September 13, 2013, among
AMERICAN AXLE & MANUFACTURING, INC. (the “Borrower”), AMERICAN AXLE &
MANUFACTURING HOLDINGS, INC. (the “Parent”), LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Agent”), under the Credit
Agreement dated as of January 9, 2004, as amended and restated as of August 31,
2012 (as in effect on the date hereof, the “Existing Credit Agreement”), among
the Borrower, the Parent, the lenders party thereto (the “Existing Lenders”) and
the Agent.

WHEREAS the Borrower has requested, and the undersigned Existing Lenders and
other financial institutions that are entering into this Agreement in order to
become lenders under the Amended Credit Agreement referred to below (such
Existing Lenders and other financial institutions, collectively, the “Lenders”)
and the Agent have agreed, upon the terms and subject to the conditions set
forth herein, that the Existing Credit Agreement be amended and restated in its
entirety; and

WHEREAS, if any Existing Lender does not approve the requested amendments, then
the parties hereto have agreed that each such Lender will be replaced as
provided herein;

WHEREAS the Borrower has requested, and the undersigned Lenders and the Agent
have agreed that the aforesaid amendments to the Existing Credit Agreement will
include (a) an extension of the maturity of, and increase in the amount of, the
revolving credit facility under the Existing Credit Agreement, as provided
herein, and (b) the addition of a term loan facility pursuant to which the
Borrower may borrow Term Loans upon the terms and subject to the conditions set
forth herein and in the Amended Credit Agreement (as defined below); and

WHEREAS the Borrower has requested, and Parent, the Subsidiary Guarantors, the
undersigned Lenders and the Agent have agreed that the Security Documents and
Guarantee Agreement be amended as provided herein;

NOW, THEREFORE, the Borrower, the Parent, the undersigned Lenders and the Agent
hereby agree as follows:

SECTION 1. Defined Terms. (a) Except as otherwise provided herein, capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Amended Credit Agreement (as defined in Section 4 hereof). The provisions
of Section 1.03 of the Amended Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 2. Replacement of Non-Consenting Lenders. If any Existing Lender
declines or fails to consent to this Agreement by returning an executed
counterpart hereof to the Agent on or prior to the Signing Date (as defined
below), then such Lender’s Commitment under (and as defined in) the Existing
Credit Agreement



--------------------------------------------------------------------------------

shall terminate, effective on the Restatement Effective Date, the Borrower shall
prepay all of such Lender’s Loans outstanding under (and as defined in) the
Existing Credit Agreement and all interest, fees and other amounts owing, as of
the Restatement Effective Date, to such Lender under the Existing Credit
Agreement, and such Lender shall be released from its participations in any
Letters of Credit outstanding under the Existing Credit Agreement.

SECTION 3. Restatement Effective Date. (a) The amendment and restatement of the
Existing Credit Agreement provided for in Section 4 hereof shall be consummated
on the Restatement Effective Date.

(b) The “Restatement Effective Date” shall be a date, not later than
September 13, 2013 (the “Amendment Termination Date”), as of which all the
conditions set forth or referred to in Section 6 hereof shall have been
satisfied. This Agreement shall terminate at 5:00 p.m., New York City time, on
the Amendment Termination Date, if the Restatement Effective Date shall not have
occurred at or prior to such time.

SECTION 4. Amendment and Restatement of the Existing Credit Agreement.
(a) Effective on the Restatement Effective Date, the Existing Credit Agreement
is hereby amended and restated to read in its entirety as set forth in Exhibit A
hereto (the “Amended Credit Agreement”). From and after the effectiveness of
such amendment and restatement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Amended Credit Agreement, shall, unless the context otherwise requires,
refer to the Amended Credit Agreement, and the term “Credit Agreement”, as used
in the other Loan Documents, shall mean the Amended Credit Agreement.

(b) Subject to Section 5 below, all “Commitments” as defined in, and in effect
under, the Existing Credit Agreement on the Restatement Effective Date shall
continue in effect under the Amended Credit Agreement, and all “Letters of
Credit” as defined in, and outstanding under, the Existing Credit Agreement on
the Restatement Effective Date shall continue to be outstanding under the
Amended Credit Agreement, and on and after the Restatement Effective Date the
terms of the Amended Credit Agreement will govern the rights and obligations of
the Borrower, the Parent, the Lenders and the Agent with respect thereto.

(c) The parties hereto acknowledge and agree that on the Restatement Effective
Date, each Revolving Lender with a Revolving Commitment will automatically and
without further action be deemed to have acquired a participation in each Letter
of Credit issued under the Existing Credit Agreement that is outstanding on the
Restatement Effective Date in accordance with Section 2.05(d) of the Amended
Credit Agreement, with the same effect as though each such Letter of Credit were
issued on the Restatement Effective Date.

(d) The amendment and restatement of the Existing Credit Agreement as
contemplated hereby shall not be construed to discharge or otherwise affect any
obligations of the Borrower or Parent accrued or otherwise owing under the
Existing

 

2



--------------------------------------------------------------------------------

Credit Agreement that have not been paid, it being understood that such
obligations will constitute obligations under the Amended Credit Agreement.

SECTION 5. Commitments. (a) Effective upon the Restatement Effective Date, each
Lender that, on or prior to 3:00 p.m., New York City time, on September 13,
2013, or such later time or date as the Borrower and the Agent may agree (the
“Signing Date”), has executed and delivered to the Agent (or its counsel) a
counterpart of this Agreement (or evidence thereof as contemplated by
Section 6(a) below) as a Revolving Lender shall be a Revolving Lender under (and
agrees that it will be a party to and bound by) the Amended Credit Agreement
with a Revolving Commitment in an amount (determined by the Borrower and the
Agent) not exceeding the amount specified in its commitment advice to the Agent;
provided that, after giving effect to this paragraph (a), the aggregate amount
of the Revolving Commitments as of the Restatement Effective Date shall not
exceed $523,500,000.

(b) Effective upon the Restatement Effective Date, each Lender that, on or prior
to the Signing Date, has executed and delivered to the Agent (or its counsel) a
counterpart of this Agreement (or evidence thereof as contemplated by
Section 6(a) below) as a Term Lender shall be a Term Lender under (and agrees
that it will be a party to and bound by) the Amended Credit Agreement with a
Term Commitment in an amount (determined by the Borrower and the Agent) not
exceeding the amount specified in its commitment advice to the Agent; provided
that, after giving effect to this paragraph (b), the aggregate amount of the
Term Commitments as of the Restatement Effective Date shall not exceed
$150,000,000.

(c) Effective on the Restatement Effective Date, any Commitments under (and as
defined in) the Existing Credit Agreement shall terminate, except to the extent
such Commitments constitute part of the Revolving Commitments after giving
effect to paragraph (a) above.

(d) The Agent is hereby authorized to prepare Schedule 2.01 to the Amended
Credit Agreement, reflecting the Revolving Commitments and Term Commitments as
of the Restatement Effective Date after giving effect to paragraphs (a), (b) and
(c) above. The Agent shall make such Schedule 2.01 available to the Borrower and
the Lenders on or prior to the Restatement Effective Date and the amounts
reflected therein shall be conclusive absent demonstrable error.

(e) The Existing Lenders party hereto hereby waive any requirement under the
Existing Credit Agreement for prior notice of any termination or reduction of
Commitments under (and as defined in) the Existing Credit Agreement or
prepayment of Loans outstanding under (and as defined in) the Existing Credit
Agreement, in each case to be made on the Restatement Effective Date as provided
herein.

SECTION 6. Conditions Precedent to Effectiveness. The effectiveness of the
amendment and restatement of the Existing Credit Agreement pursuant to Section 4
of this Agreement shall be subject to the satisfaction (or waiver) of the
following conditions precedent:

 

3



--------------------------------------------------------------------------------

(a) The Agent (or its counsel) shall have received from each of the Borrower,
the Parent, the Required Lenders under (and as defined in) the Existing Credit
Agreement and each of the Lenders either a counterpart of this Agreement signed
on behalf of such party or written evidence satisfactory to the Agent (which may
include facsimile or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Agent (or its counsel) shall have received from each Subsidiary, if any,
that is a Subsidiary Loan Party as of the Restatement Effective Date, and is not
already a Guarantor, a supplement to the Guarantee Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person.

(c) The Agent shall have received a favorable written opinion (addressed to the
Agent and the Lenders and dated the Restatement Effective Date) of each of
(i) David E. Barnes, General Counsel of the Borrower, (ii) Shearman & Sterling
LLP, counsel to the Loan Parties, and (iii) if reasonably requested by the
Agent, local counsel in Luxembourg, Brazil and Scotland, in each case, in form
and substance reasonably satisfactory to the Agent, and in each case covering
such other matters relating to the Loan Parties, the Loan Documents or the
Restatement Transactions as the Agent or the Required Lenders shall reasonably
request. The Parent and the Borrower hereby request such counsel to deliver such
opinions.

(d) The Agent shall have received such documents and certificates as the Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Loan Parties and the authorization of the Restatement
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Restatement Transactions, all in form and substance
satisfactory to the Agent and its counsel.

(e) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects as of the
Restatement Effective Date, no Default shall have occurred and be continuing as
of the Restatement Effective Date and the Agent shall have received a
certificate, dated the Restatement Effective Date and signed by the President &
Chief Executive Officer, an Executive Vice President or a Financial Officer of
each of the Parent and the Borrower, confirming the foregoing.

(f) The Agent shall have received (i) all fees and other amounts due and payable
on or prior to the Restatement Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Loan Documents and (ii) an amount
sufficient to prepay all Loans outstanding under (and as defined in) the
Existing Credit Agreement and to pay all accrued and unpaid interest under the
Existing Credit Agreement and all accrued and unpaid fees owing to the Existing
Lenders under paragraphs (a) and (b) of Section 2.11 of the Existing Credit
Agreement. If any LC Disbursements are outstanding as of the Restatement
Effective Date, such LC Disbursements shall be repaid, together with any
interest accrued thereon.

 

4



--------------------------------------------------------------------------------

(g) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

(h) The Agent shall have received an updated Perfection Schedule (which shall
include such information required pursuant to Section 5.10(b) of the Amended
Credit Agreement), dated the Restatement Effective Date and attached as Schedule
3.02 to the Collateral Agreement delivered pursuant to Section 6(i).

(i) The Agent (or its counsel) shall have received counterparts of amendments
and restatements of each of the Collateral Agreement and the Guarantee Agreement
as shall be necessary or (in the opinion of the Agent) appropriate in order for
(i) the Secured Obligations under the Amended Credit Agreement to be secured
under the Collateral Agreement and (ii) the Secured Obligations consisting of
Secured Swap Obligations (under and as defined in the Collateral Agreement) to
be guaranteed under the Guarantee Agreement, in each case reasonably
satisfactory in form and substance to the Agent and its counsel and signed on
behalf of the parties thereto.

(j) The Agent shall be satisfied that the Borrower shall have taken (or caused
to be taken) such actions, including execution and delivery of such documents
and certificates, as shall be necessary under the terms of the First Lien
Intercreditor Agreement and the Senior Secured Notes Indenture in order for the
Secured Obligations under the Amended Credit Agreement to be secured by the
Security Documents, as amended as described above.

(k) If any Borrowing is to be made under the Amended Credit Agreement on the
Restatement Effective Date, the Agent shall have received prior notice thereof
in accordance with the Amended Credit Agreement and shall be satisfied that
arrangements have been made for payment of break funding costs that would be
required under Section 2.16 of the Amended Credit Agreement if such borrowing is
not made on the date requested to be made.

The Agent shall notify the Borrower and the Lenders of the Restatement Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the amendment and restatement of the Existing Credit Agreement as
contemplated hereby shall not become effective unless each of the foregoing
conditions in this section is satisfied (or waived) at or prior to 5:00 p.m.,
New York City time, on the Amendment Termination Date (and, in the event such
conditions are not so satisfied or waived, the Existing Credit Agreement shall
remain in effect without giving effect to any provisions of this Agreement).

SECTION 7. Consent to Certain Amendments; Release of Subsidiary Guarantors.
(a) The Required Lenders hereby consent to such amendments to the Security
Documents and the Guarantee Agreement as the Agent shall approve to effect the
transactions contemplated by this Agreement. The Borrower agrees to enter into
(and, as necessary, to cause the other Loan Parties to enter into) such
amendments.

 

5



--------------------------------------------------------------------------------

(b) Effective on the Restatement Effective Date, Total-Drive LLC shall be
automatically released from its obligations under the Guarantee Agreement and
all other Loan Documents and shall cease to be a party thereto and the Security
Interest (as defined in the Collateral Agreement) in the Collateral of
Total-Drive, LLC shall be automatically released, and the Lenders hereby consent
to such release and authorize the Agent to execute and deliver such documents as
the Borrower shall reasonably request in furtherance of such release. The
Borrower represents and warrants that Total-Drive LLC is an Immaterial
Subsidiary as of the Restatement Effective Date.

SECTION 8. Post-Effectiveness Matters. As promptly as practicable, and in any
event within 60 days, after the Restatement Effective Date (which period may be
extended by the Agent in its sole discretion), the Parent and the Borrower
shall, and shall cause each other Loan Party to, cause the Collateral
Requirement to be satisfied (to the extent not satisfied on the Restatement
Effective Date), including (a) execution and delivery of amendments to existing
Mortgages necessary (or reasonably requested by the Collateral Agent) to secure
all of the Secured Obligations, (b) delivery of legal opinions and other
documents required to be delivered to the Collateral Agent under clause (e) of
the definition of “Collateral Requirement” of the Amended Credit Agreement and
(c) delivery of remaining Pledged Securities (as defined in the Collateral
Agreement) issued by AAM India Manufacturing Corporation Private Limited and
American Axle & Manufacturing (Thailand) Co., Ltd. required to be delivered to
the Collateral Agent under clause (b) of the Collateral Requirement.

SECTION 9. Ability to Cure. After the Restatement Effective Date, (i) if the
Agent and the Borrower jointly identify any defect or ambiguity in any provision
of the Loan Documents, then the Required Lenders hereby agree that the Agent and
the Borrower shall be permitted to amend such provision to cure such defect or
ambiguity and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof and (ii) if the Agent and the Borrower jointly
determine that it is desirable that a provision of any Loan Document be amended
or waived solely for the purpose of complying with local law, then the Required
Lenders hereby agree that the Agent and the Borrower shall be permitted to amend
or waive such provision to the extent necessary to so comply and such amendment
or waiver shall become effective without any further action or consent of any
party to any Loan Document if the same is not objected to in writing by the
Required Lenders within five (5) Business Days following receipt of notice
thereof; provided, however, that this Section shall not be construed to permit
any amendment or waiver that, pursuant to the terms of Section 9.02 of the
Amended Credit Agreement, would require the consent of any party other than the
Loan Parties, the Agent and the Required Lenders, unless such consent is
obtained.

SECTION 10. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof which, when taken together, bear the signatures of
the Borrower, the Parent, the Agent and the Lenders (including sufficient
Existing Lenders to meet the definition of “Required Lenders” under the Existing
Credit Agreement) shall have been received by the Agent. This Agreement may not
be

 

6



--------------------------------------------------------------------------------

amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrower, the Parent, the Agent and the Required Lenders. This
Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 11. No Novation. This Agreement shall not extinguish the Loans or other
obligations outstanding under the Existing Credit Agreement. This Agreement
shall be a Loan Document for all purposes.

SECTION 12. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Amended Credit Agreement.

SECTION 13. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE AMENDED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 14. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

AMERICAN AXLE & MANUFACTURING, INC.,   By:  

/s/ Christopher J. May

    Name:   Christopher J. May     Title:   Treasurer AMERICAN AXLE &
MANUFACTURING HOLDINGS, INC.,   By:  

/s/ Christopher J. May

    Name:   Christopher J. May     Title:   Treasurer

 

[Signature Page to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent,   By:  

/s/ Richard W. Duker

    Name:   Richard W. Duker     Title:   Managing Director

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS Name of Institution: JPMORGAN CHASE BANK, N.A.   By:  

/s/ Richard W. Duker

    Name:   Richard W. Duker     Title:   Managing Director

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS

Name of Institution:

Bank of America, N.A.

  By:  

/s/ Brian Lukehart

    Name:   Brian Lukehart     Title:   Director

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS Name of Institution: ROYAL BANK OF CANADA

 

  By:  

/s/ P. K. Shields

    Name:   P K Shields     Title:   Authorized Signatory

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS

Name of Institution:

BARCLAYS BANK PLC

  By:  

/s/ Irina Dimova

    Name:   Irina Dimova     Title:   Vice President

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS Name of Institution: Citibank N.A.   By:  

/s/ Blake Gronich

    Name:   Blake Gronich     Title:   Vice President   *By:  

 

    Name:       Title:  

* - For Lenders requiring a second signature

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS

Name of Institution:

U.S. BANK NATIONAL ASSOCIATION

  By:  

/s/ Jeffrey S. Johnson

    Name:   Jeffrey S. Johnson     Title:   Vice President

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS

 

KEYBANK NATIONAL ASSOCIATION

  By:  

/s/ Marcel Fournier

    Name:   Marcel Fournier     Title:   Vice President   *By:  

 

    Name:       Title:  

* - For Lenders requiring a second signature

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS

 

HSBC Bank USA, National Association

  By:  

/s/ Robert J McArdle

    Name:   Robert J McArdle     Title:   SVP

INTERNAL



--------------------------------------------------------------------------------

REVOLVING LENDERS

 

PNC BANK, NATIONAL ASSOCIATION

 

  By:  

/s/ Richard C. Hampson

    Name:   Richard C. Hampson     Title:   Senior Vice President   *By:  

 

    Name:       Title:  

* - For Lenders requiring a second signature

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS

Name of Institution:

The Huntington National Bank

  By:  

/s/ Steven J. McCormack

    Name:   Steven J. McCormack     Title:   Senior Vice President   *By:  

N/A

    Name:       Title:  

* - For Lenders requiring a second signature

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS

Name of Institution:

COMERICA BANK

  By:  

/s/ Thomas VanderMeulen

    Name:   Thomas VanderMeulen     Title:   Vice President

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS

 

Name of Institution:

 

RB International Finance (USA) LLC

  By:  

/s/ John A. Valiska

    Name:   JOHN A. VALISKA     Title:   First Vice President   *By:  

/s/ Christoph Hoedl

    Name:   CHRISTOPH HOEDL     Title:   First Vice President

* - If a Lender requires a second signature.

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TERM LENDERS

 

Name of Institution:

 

JPMORGAN CHASE BANK, N.A.

  By:  

/s/ Richard W. Duker

    Name:   Richard W. Duker     Title:   Managing Director

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TERM LENDERS

 

Name of Institution:

 

Bank of America, N.A.

  By:  

/s/ Brian Lukehart

    Name:   Brian Lukehart     Title:   Director

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TERM LENDERS

 

Name of Institution: ROYAL BANK OF CANADA

 

  By:  

/s/ P. K. Shields

    Name:   P K Shields     Title:   Authorized Signatory

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TERM LENDERS

 

Name of Institution:

 

BARCLAYS BANK PLC

  By:  

/s/ Irina Dimova

    Name:   Irina Dimova     Title:   Vice President

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TERM LENDERS

 

Name of Institution:

 

Citibank N.A.

  By:  

/s/ Blake Gronich

    Name:   Blake Gronich     Title:   Vice President   *By:  

 

    Name:       Title:  

* - For Lenders requiring a second signature

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TERM LENDERS

 

Name of Institution:

 

U.S. BANK NATIONAL ASSOCIATION

  By:  

/s/ Jeffrey S. Johnson

    Name:   Jeffrey S. Johnson     Title:   Vice President

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TERM LENDERS

 

KEYBANK NATIONAL ASSOCIATION

  By:  

/s/ Marcel Fournier

    Name:   Marcel Fournier     Title:   Vice President   *By:  

 

    Name:       Title:  

* - For Lenders requiring a second signature

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING LENDERS

 

HSBC Bank USA, National Association

  By:  

/s/ Robert J McArdle

    Name:   Robert J McArdle     Title:   SVP

INTERNAL



--------------------------------------------------------------------------------

TERM LENDERS

 

PNC BANK, NATIONAL ASSOCIATION

 

  By:  

/s/ Richard C. Hampson

    Name:   Richard C. Hampson     Title:   Senior Vice President   *By:  

 

    Name:       Title:  

* - For Lenders requiring a second signature

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TERM LENDERS

 

Name of Institution:

 

The Huntington National Bank

  By:  

/s/ Steven J. McCormack

    Name:   Steven J. McCormack     Title:   Senior Vice President   *By:  

N/A

    Name:       Title:  

* - For Lenders requiring a second signature

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TERM LENDERS

 

Name of Institution:

COMERICA BANK

  By:  

/s/ Thomas VanderMeulen

    Name:   Thomas VanderMeulen     Title:   Vice President

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TERM LENDERS

 

Name of Institution:

 

RB International Finance (USA) LLC

  By:  

/s/ John A. Valiska

    Name:   JOHN A. VALISKA     Title:   First Vice President   *By:  

/s/ Christoph Hoedl

    Name:   CHRISTOPH HOEDL     Title:   First Vice President

* - For Lenders requiring a second signature

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed solely with respect to the releases contained in the
first sentence of Section 7(b) hereto:

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent, By:  

/s/ Richard W. Duker

  Name:   Richard W. Duker   Title:   Managing Director

 

[Signature Page to the American Axle Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 9, 2004

and Amended and Restated as of September 13, 2013

among

AMERICAN AXLE & MANUFACTURING, INC.,

AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

and

ROYAL BANK OF CANADA,

as Co-Syndication Agents

CITIBANK, N.A,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Types of Loans and Borrowings      41   

SECTION 1.03.

   Terms Generally      41   

SECTION 1.04.

   Accounting Terms; GAAP      42    ARTICLE II    The Credits   

SECTION 2.01.

   Commitments      42   

SECTION 2.02.

   Loans and Borrowings      43   

SECTION 2.03.

   Requests for Borrowings      44   

SECTION 2.04.

   Swingline Loans      45   

SECTION 2.05.

   Letters of Credit      47   

SECTION 2.06.

   Funding of Borrowings      53   

SECTION 2.07.

   Interest Elections      53   

SECTION 2.08.

   Termination and Reduction of Commitments      55   

SECTION 2.09.

   Repayment of Loans; Evidence of Debt      56   

SECTION 2.10.

   Amortization of Term Loans      56   

SECTION 2.11.

   Prepayment of Loans      57   

SECTION 2.12.

   Fees      59   

SECTION 2.13.

   Interest      60   

SECTION 2.14.

   Alternate Rate of Interest      61   

SECTION 2.15.

   Increased Costs      62   

SECTION 2.16.

   Break Funding Payments      64   

SECTION 2.17.

   Taxes      64   

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      68   

SECTION 2.19.

   Additional Reserve Costs      70   

SECTION 2.20.

   Mitigation Obligations; Replacement of Lenders      71   

SECTION 2.21.

   Redenomination of Sterling      71   

SECTION 2.22.

   Assigned Dollar Value      72   

SECTION 2.23.

   Incremental Facilities      73   

SECTION 2.24.

   Defaulting Lenders      75    ARTICLE III    Representations and Warranties
  

SECTION 3.01.

   Organization; Powers      77   

 

i



--------------------------------------------------------------------------------

SECTION 3.02.

   Authorization; Enforceability      77   

SECTION 3.03.

   Governmental Approvals; No Conflicts      78   

SECTION 3.04.

   Financial Condition; No Material Adverse Change      78   

SECTION 3.05.

   Litigation and Environmental Matters      78   

SECTION 3.06.

   Compliance with Laws and Agreements      79   

SECTION 3.07.

   Investment Company Status      79   

SECTION 3.08.

   Taxes      79   

SECTION 3.09.

   ERISA      79   

SECTION 3.10.

   Disclosure      80   

SECTION 3.11.

   Subsidiaries      80   

SECTION 3.12.

   Properties      80   

SECTION 3.13.

   Collateral Matters      81   

SECTION 3.14.

   Anti-Corruption Laws and Sanctions      82    ARTICLE IV    Conditions   

SECTION 4.01.

   [Intentionally Omitted.]      82   

SECTION 4.02.

   Each Credit Event      82    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

   Financial Statements and Other Information      83   

SECTION 5.02.

   Notices of Material Events      84   

SECTION 5.03.

   Existence; Conduct of Business      85   

SECTION 5.04.

   Payment of Obligations      85   

SECTION 5.05.

   Maintenance of Properties; Insurance      85   

SECTION 5.06.

   Books and Records; Inspection Rights      85   

SECTION 5.07.

   Compliance with Laws      86   

SECTION 5.08.

   Use of Proceeds and Letters of Credit      86   

SECTION 5.09.

   Additional Subsidiary Loan Parties      86   

SECTION 5.10.

   Information Regarding Collateral      86   

SECTION 5.11.

   Further Assurances      87   

SECTION 5.12.

   Prepayment of Senior Secured Notes      88    ARTICLE VI    Negative
Covenants   

SECTION 6.01.

   Indebtedness; Disqualified Equity Interests      88   

SECTION 6.02.

   Liens      90   

SECTION 6.03.

   Fundamental Changes      92   

SECTION 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions      93   

SECTION 6.05.

   Transactions with Affiliates      94   

 

ii



--------------------------------------------------------------------------------

SECTION 6.06.

  

Restrictive Agreements

     95   

SECTION 6.07.

  

Restricted Payments; Certain Payments of Indebtedness

     96   

SECTION 6.08.

  

Amendment of Material Documents

     97   

SECTION 6.09.

  

Net Priority Leverage Ratio

     97   

SECTION 6.10.

  

Total Net Leverage Ratio

     97   

SECTION 6.11.

  

Cash Interest Expense Coverage Ratio

     97   

SECTION 6.12.

  

Lien Basket Amount

     97   

SECTION 6.13.

  

Certain Asset Sales

     98    ARTICLE VII    Events of Default    ARTICLE VIII    The
Administrative Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01.

  

Notices

     104   

SECTION 9.02.

  

Waivers; Amendments

     105   

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

     106   

SECTION 9.04.

  

Successors and Assigns

     108   

SECTION 9.05.

  

Survival

     112   

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

     113   

SECTION 9.07.

  

Severability

     113   

SECTION 9.08.

  

Right of Setoff

     114   

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     114   

SECTION 9.10.

  

WAIVER OF JURY TRIAL

     115   

SECTION 9.11.

  

Judgment Currency

     115   

SECTION 9.12.

  

Headings

     116   

SECTION 9.13.

  

Confidentiality

     116   

SECTION 9.14.

  

Interest Rate Limitation

     116   

SECTION 9.15.

  

USA PATRIOT Act Notice

     117   

SECTION 9.16.

  

Non-Public Information

     117   

SECTION 9.17.

  

Optional Release of Collateral

     117   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:    Schedule 2.01    Commitments Schedule 3.05    Disclosed Matters
Schedule 3.11    Subsidiaries Schedule 3.12    Material Properties Schedule 6.01
   Existing Indebtedness Schedule 6.02    Existing Liens Schedule 6.04A   
Existing Investments Schedule 6.04B    Certain Permitted Investments Schedule
6.05    Existing Transactions with Affiliates Schedule 6.06    Existing
Restrictions EXHIBITS:    Exhibit A    Form of Guarantee Agreement Exhibit B   
Form of Assignment and Assumption Exhibit C    [Intentionally Omitted] Exhibit D
   Mandatory Costs Rate Exhibit E    [Intentionally Omitted] Exhibit F   
[Intentionally Omitted] Exhibit G    [Intentionally Omitted] Exhibit H    Form
of Second Lien Intercreditor Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 9, 2004, as amended
and restated as of September 13, 2013, among AMERICAN AXLE & MANUFACTURING,
INC., AMERICAN AXLE & MANUFACTURING HOLDINGS, INC., the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, pursuant to the Amendment and Restatement Agreement (such term, and
other capitalized terms used herein, having the meanings set forth in
Section 1.01 below) the Borrower has requested, and the Lenders party thereto
and the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth therein, that the Existing Credit Agreement be amended and
restated in its entirety as provided herein effective upon satisfaction of the
conditions set forth in the Amendment and Restatement Agreement:

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” means, collectively, (a) an “account” as such term is defined in the
Uniform Commercial Code as in effect from time to time in the State of New York
or under other relevant law, (b) a “payment intangible” as such term is defined
in the Uniform Commercial Code as in effect from time to time in the State of
New York or under other relevant law, and (c) the Parent’s or any Subsidiary’s
rights to payment for goods sold or leased or services performed or rights to
payment in respect of any monetary obligation owed to the Parent or any
Subsidiary, including all such rights evidenced by an account, note, contract,
security agreement, chattel paper, or other evidence of indebtedness or
security.

“Acquired/Disposed EBITDA” means, with respect to any Acquired Entity or
Business or any Sold Entity or Business (any of the foregoing, a “Pro Forma
Entity”) for any period, the Consolidated Net Income of such Pro Forma Entity
for such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income for such Pro Forma Entity, the sum of
(i) income tax expense for such period, (ii) gross interest expense for such
period (including interest-equivalent costs associated with any Permitted
Receivables Financing, whether accounted for as interest expense or loss on



--------------------------------------------------------------------------------

the sale of Receivables), (iii) depreciation and amortization expense for such
period, (iv) any special charges and any extraordinary or nonrecurring losses
for such period (subject to the limitation in clause (a)(iv) of the definition
of “Consolidated EBITDA”) and (v) other non-cash items reducing Consolidated Net
Income for such period, and minus (b) without duplication and to the extent
included in determining Consolidated Net Income, (i) interest income for such
period, (ii) extraordinary or nonrecurring gains for such period and (iii) other
non-cash items increasing Consolidated Net Income for such period, all
determined on a consolidated basis for such Pro Forma Entity in accordance with
GAAP.

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.

“Adjusted EURIBO Rate” means, with respect to any Eurodollar Borrowing
denominated in Euro for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the EURIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing (other than
a Eurodollar Borrowing denominated in Euro) for any Interest Period, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Credit Exposure” means, at any time, the sum of the total
Revolving Credit Exposure at such time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate in
effect on such day for LIBOR Borrowings denominated in US Dollars for an
interest period of one month plus 1%. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Alternative Currency” means Sterling, Euro, Krona or Peso.

 

2



--------------------------------------------------------------------------------

“Alternative Currency Borrowing” means a Borrowing comprised of Alternative
Currency Loans.

“Alternative Currency Equivalent” means, with respect to an amount in Dollars on
any date in relation to a specified Alternative Currency, the amount of such
specified Alternative Currency that may be purchased with such amount of Dollars
at the Spot Exchange Rate with respect to such Alternative Currency on such
date.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Alternative Currency Loan” means any Revolving Loan denominated in an
Alternative Currency.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to the Borrower and its Subsidiaries concerning or relating to bribery, money
laundering or corruption.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of September 13, 2013, among the Borrower, the Parent, the
Lenders party thereto and the Administrative Agent.

“Applicable Revolving Percentage” means, at any time, with respect to any
Revolving Lender, the percentage of the total Revolving Commitments represented
by such Lender’s Revolving Commitment at such time. If the Revolving Commitments
have terminated or expired, the Applicable Revolving Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.

“Applicable Rate” means, for any day (a) with respect to any Incremental Term
Loan of any Series, the rate per annum specified in the Incremental Facility
Agreement establishing the Incremental Term Commitments of such Series, (b) with
respect to any ABR Loan or Eurodollar Loan that is a Revolving Loan, a Swingline
Loan or a Term Loan, or with respect to the commitment fees payable hereunder in
respect of Revolving Commitments, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as
the case may be, based upon the Corporate Ratings by Moody’s and S&P,
respectively, applicable on such date:

 

     Corporate
Ratings    ABR
Spread     Eurodollar
Spread     Commitment
Fee Rate  

Category 1

   ³ Baa3/BBB–      0.50 %      1.50 %      0.250 % 

Category 2

   ³ Ba1/BB+      0.75 %      1.75 %      0.300 % 

 

3



--------------------------------------------------------------------------------

Category 3

   ³ Ba2/BB      1.25 %      2.25 %      0.350 % 

Category 4

   ³ Ba3/BB–      1.50 %      2.50 %      0.375 % 

Category 5

   < Ba3/BB–      2.00 %      3.00 %      0.500 % 

For purposes of the foregoing, (i) if Moody’s shall not have in effect a
Corporate Rating (other than by reason of the circumstances referred to in the
last sentence of this definition), then the Applicable Rate shall be based on
Moody’s senior implied rating in respect of the Borrower (or if Moody’s has not
established such senior implied rating, Moody’s shall be deemed to have
established a rating in Category 5); (ii) if S&P shall not have in effect a
Corporate Rating (other than by reason of the circumstances referred to in the
last sentence of this definition), then the Applicable Rate shall be based on
S&P’s corporate credit rating in respect of the Borrower (or if S&P has not
established such rating, S&P shall be deemed to have established a rating in
Category 5); (iii) if the ratings established or deemed to have been established
by Moody’s for the Corporate Rating (or Moody’s senior implied rating in respect
of the Borrower, if applicable), and S&P for the Corporate Rating (or S&P’s
corporate credit rating in respect of the Borrower, if applicable), shall fall
within different Categories, the Applicable Rate shall be based on the higher of
the two ratings unless one of the two ratings is two or more Categories lower
than the other, in which case the Applicable Rate shall be determined by
reference to the Category next below that of the higher of the two ratings; and
(iv) if the ratings established or deemed to have been established by Moody’s
for the Corporate Rating (or Moody’s senior implied rating in respect of the
Borrower, if applicable), and S&P for the Corporate Rating (or S&P’s corporate
credit rating in respect of the Borrower, if applicable), shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency. Each change in the Applicable Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arrangers” means J.P. Morgan Securities LLC, Bank of America, N.A., Barclays
Bank PLC and RBC Capital Markets, each in its capacity as a joint lead arranger
in respect of the credit facility established hereunder.

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Parent or any
Subsidiary,

 

4



--------------------------------------------------------------------------------

including any disposition by means of a merger, consolidation or similar
transaction (each referred to for the purposes of this definition as a
“disposition”), of:

(a) any Equity Interests of a Subsidiary (other than directors’ qualifying
shares or shares required by applicable law to be held by a Person other than
the Parent or a Subsidiary);

(b) all or substantially all the assets of any division or line of business of
the Parent or any Subsidiary; or

(c) any other assets of the Parent or any Subsidiary outside of the ordinary
course of business of the Parent or such Subsidiary

other than, in the case of clauses (a), (b) and (c) above,

(i) a disposition by a Subsidiary to the Parent or by the Parent or a Subsidiary
to a Subsidiary;

(ii) a disposition of assets with a fair market value of less than $50,000,000;

(iii) the lease, assignment, sublease, license or sublicense of any real or
personal property in the ordinary course of business and consistent with past
practice;

(iv) foreclosure on assets or transfers by reason of eminent domain;

(v) disposition of accounts receivable in connection with the collection or
compromise thereof;

(vi) a disposition of surplus, obsolete or worn out equipment or other property
in the ordinary course of business;

(vii) assignments and sales of Receivables and Related Security pursuant to a
Permitted Receivables Financing;

(viii) any substantially concurrent exchange of assets of comparable value to be
used in a Related Business;

(ix) a disposition of cash or Permitted Investments; and

(x) the creation of a Lien (but not the sale or other disposition of the
property subject to such Lien).

“Assigned Dollar Value” shall have the meaning set forth in Section 2.22.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is

 

5



--------------------------------------------------------------------------------

required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit B or any other form approved by the Administrative Agent.

“Bankruptcy Event” means, with respect to any Lender or Lender Parent, that such
Person has become the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means American Axle & Manufacturing, Inc., a Delaware corporation.

“Borrowing” means (a) Loans of the same Class, currency and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing or
Term Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan or
an Alternative Currency Loan the term “Business Day” shall also exclude any day
on which dealings in foreign currencies and exchange between banks may not be
carried on in London, England or New York, New York or, in the case of an
Alternative Currency Loan denominated in Euro, any day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET)
System is not open.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Cash Interest Expense Coverage Ratio” means, for any period of four consecutive
fiscal quarters, the ratio of Consolidated EBITDA of the Parent for such period
to Consolidated Cash Interest Expense of the Parent for such period.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of Equity Interests representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Parent; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent by Persons who were neither (i) nominated
by the board of directors of the Borrower or the Parent nor (ii) appointed by
directors so nominated; (c) the acquisition of direct or indirect Control of the
Parent by any Person or group; (d) the failure of the Parent to own, directly or
indirectly, all of the outstanding Equity Interests of the Borrower; (e) at any
time that any Existing Senior Notes or Senior Secured Notes are outstanding, the
occurrence of a Change of Control, as defined in either the Existing Senior
Notes Indenture or Senior Secured Notes Indenture, as applicable; or (f) at any
time that any Disqualified Equity Interest or any Permitted Second Lien
Indebtedness of the Parent or any Subsidiary is outstanding, the occurrence of
any “change of control” (or similar event) shall occur that would require (or
entitle any holder or holders thereof to require) the Parent or any Subsidiary
to redeem or purchase any such Disqualified Equity Interest or prepay any such
Permitted Second Lien Indebtedness.

“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Incremental
Term Loans of any Series, Revolving Loans or Swingline Loans, (b) any
Commitment, refers to whether such Commitment is a Term Commitment, an
Incremental Term Commitment of any Series or a Revolving Commitment and (c) any
Lender, refers to whether such Lender has a Loan or Commitment of a particular
Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

7



--------------------------------------------------------------------------------

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for any of the Secured Obligations.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent under the Security Documents.

“Collateral Agreement” means the Amended and Restated Collateral Agreement, as
amended as of the Restatement Effective Date among the Borrower, the Parent, the
Subsidiary Loan Parties and the Collateral Agent.

“Collateral Release Period” means any period during which the Liens on the
Collateral granted pursuant to the Security Documents have been released (or are
required to have been released) pursuant to Section 9.17 and are not required to
be reinstated pursuant to such Section, determined as provided in such Section.

“Collateral Release Ratings Requirement” means the requirement that the Borrower
has a Corporate Rating of at least BBB- (with a stable outlook) or better from
S&P and Baa3 (with a stable outlook) or better from Moody’s.

“Collateral Requirement” means, at any time other than during a Collateral
Release Period, the requirement that:

(a) the Collateral Agent shall have received from each Loan Party either (i) a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such Loan Party or (ii) a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Loan Party;

(b) all Equity Interests of each Subsidiary owned by or on behalf of any Loan
Party shall have been pledged pursuant to the Collateral Agreement (except that
the Loan Parties shall not be required to pledge (i) more than 66% of the
outstanding voting Equity Interests of any Foreign Subsidiary or (ii) Equity
Interests of any NWO Subsidiary to the extent that such pledge requires the
consent of any other holder of Equity Interests in such NWO Subsidiary and such
consent has not been obtained (it being understood that commercially reasonable
efforts will be made by the Parent and the Subsidiaries to obtain such consent))
and, to the extent required by the Collateral Agreement, the Collateral Agent
shall have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank; provided that, if any
outstanding non-voting Equity Interests of a Foreign Subsidiary are, by their
terms, able to be assigned or transferred (or required to be owned) only
together with outstanding voting Equity Interests of such Foreign Subsidiary,
then such non-voting Equity Interests shall be required to be pledged but only
to the extent such voting Equity Interests are required to be pledged after
taking into account clause (i) of this paragraph (b); provided further that upon
execution and delivery of any separate security agreement necessary under the
laws of Brazil in order to obtain a valid perfected

 

8



--------------------------------------------------------------------------------

security interest in the Equity Interests of any Direct Foreign Subsidiary
organized in Brazil, the Collateral Agent shall receive an opinion of local
counsel in Brazil regarding such security agreement, reasonably satisfactory in
form and substance to the Collateral Agent;

(c) all Indebtedness of the Parent and each Subsidiary that is owing to any Loan
Party shall be evidenced by a promissory note and shall have been pledged
pursuant to the Collateral Agreement and the Collateral Agent shall have
received all such promissory notes (together with any promissory note evidencing
Indebtedness of any other Person owing to a Loan Party in a principal amount
exceeding $15,000,000), together with undated instruments of transfer with
respect thereto endorsed in blank; provided that any such Indebtedness of a
Foreign Subsidiary owing to a Loan Party shall not be required to be evidenced
by a promissory note if, and for so long as, under the laws of the jurisdiction
where such Foreign Subsidiary is organized, promissory notes are not recognized
as an instrument for evidencing Indebtedness (it being understood that (i) any
such Indebtedness shall, in any event, constitute Collateral and (ii) if any
promissory note or other instrument is created to evidence such Indebtedness, it
shall be delivered to the Collateral Agent);

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Loan Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(e) the Collateral Agent shall have received, or shall have confirmation that
the title company recording the mortgages has received, (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) with respect to each Material
Property, a policy or policies of title insurance issued by a nationally
recognized title insurance company (or in the case of any such title insurance
policies provided prior to the Restatement Effective Date a date down
endorsement shall be delivered to the Collateral Agent), in an amount reasonably
acceptable to the Collateral Agent, insuring the Lien of the Mortgage with
respect to such Material Property as a valid and enforceable first Lien on such
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent or the Required Lenders may
reasonably request, (iii) if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board of Governors, and (iv) with respect to
each Material Property, such land surveys, legal opinions of local counsel in
the jurisdiction where such Material Property is located and other

 

9



--------------------------------------------------------------------------------

documents as the Collateral Agent may reasonably request with respect to any
such Mortgage or Material Property; and

(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder, including those required by the
Collateral Agreement.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties,
if, and for so long as the Administrative Agent, in consultation with the Parent
and the Borrower, determines that the cost of creating or perfecting such
pledges or security interests in such assets, or obtaining such title insurance,
legal opinions or other deliverables in respect of such assets, shall be
excessive in view of the benefits to be obtained by the Secured Parties
therefrom. The Administrative Agent may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets (including extensions beyond the Restatement Effective Date, or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Restatement Effective Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

It is understood that the requirements of this definition shall not be construed
to require any Subsidiary that is not a Loan Party (including any Foreign
Subsidiary) to grant any Lien on or otherwise pledge its assets to secure any of
the Secured Obligations.

“Commitment” means a Revolving Commitment, a Term Commitment, an Incremental
Term Commitment of any Series or any combination thereof (as the context
requires).

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense of the Parent and
its consolidated Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, (ii) any interest or other financing costs
becoming payable during such period in respect of Indebtedness of the Parent or
its consolidated Subsidiaries to the extent such interest or other financing
costs shall have been capitalized (excluding any make-whole premiums paid in
connection with the early redemption of the Existing Senior Notes and fees paid
in connection with (x) the Restatement Transactions and (y) the issuance of
unsecured debt securities contemplated by Section 6.01(a)(vi)(A)) rather than
included in consolidated interest expense for such period in accordance with
GAAP and (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(ii) below that were amortized or accrued
in a previous period, minus (b) the sum of (i) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization or write-off of capitalized interest or other financing

 

10



--------------------------------------------------------------------------------

costs paid in a previous period, (ii) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period and (iii) to the extent included in such consolidated interest expense
for such period, non-cash interest relating to the issuance of warrants or other
equity-like instruments for such period.

“Consolidated EBITDA” means, of any Person for any period, Consolidated Net
Income of such Person for such period plus (a) without duplication and to the
extent deducted in determining such Consolidated Net Income, the sum of
(i) income tax expense for such period, (ii) gross interest expense for such
period (including interest-equivalent costs associated with any Permitted
Receivables Financing, whether accounted for as interest expense or loss on the
sale of Receivables), (iii) depreciation and amortization expense for such
period, (iv) any special charges and any extraordinary or nonrecurring losses
for such period (provided that to the extent that such charges or losses involve
payments of cash in such period or any future period, the amount thereof shall
be limited to $125,000,000 in the aggregate for any fiscal quarter or quarters
ending after the Restatement Effective Date, that are included in any period for
which Consolidated EBITDA is being calculated (excluding, to the extent
otherwise included therein, cash expenses paid in connection with any
refinancing of Indebtedness and redemption premiums and other similar expenses
paid in connection with the early repayment or redemption of Indebtedness),
provided further that any such charges or losses referred to in the definition
of “Acquired/Disposed EBITDA” shall be included in such limit), (v) other
non-cash items reducing such Consolidated Net Income for such period, and
(vi) the aggregate of any costs and expenses (including, without limitation,
fees) paid in connection with the Restatement Transactions and minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, (i) interest income for such period, (ii) extraordinary or nonrecurring
gains for such period and (iii) other non-cash items increasing such
Consolidated Net Income for such period, all determined on a consolidated basis
in accordance with GAAP; provided that for purposes of determining the Net
Priority Leverage Ratio and Total Net Leverage Ratio only, (A) there shall be
included in determining the Consolidated EBITDA of the Parent for any period the
Acquired/Disposed EBITDA of any Person, property, business or asset acquired
outside the ordinary course of business during or after the end of such period
by the Parent or a Subsidiary, to the extent not subsequently sold, transferred
or otherwise disposed of by the Parent or a Subsidiary (each such Person,
property, business or asset acquired and not subsequently so disposed of, an
“Acquired Entity or Business”), based on the actual Acquired/Disposed EBITDA of
such Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) and (B) there shall be excluded in
determining Consolidated EBITDA of the Parent for any period the
Acquired/Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise disposed of outside the ordinary course of business by
the Parent or any Subsidiary during or after the end of such period (each such
Person, property, business or asset so sold or disposed of, a “Sold Entity or
Business”) based on the actual Acquired/Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition). Unless the context

 

11



--------------------------------------------------------------------------------

otherwise requires, references to Consolidated EBITDA shall be construed to mean
Consolidated EBITDA of the Parent.

“Consolidated Net Income” means, of any Person for any period, the net income or
loss of such Person for such period determined on a consolidated basis in
accordance with GAAP. Unless the context otherwise requires, references to
Consolidated Net Income shall be construed to mean Consolidated Net Income of
the Parent.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright” has the meaning specified in the Collateral Agreement.

“Copyright Security Agreement” has the meaning specified in the Collateral
Agreement.

“Corporate Rating” means (a) in the case of Moody’s, the “Corporate Family
Rating” for the Parent or (b) in the case of S&P, a “Long-term Issuer” rating
assigned under the “Corporate Credit Rating Service” for the Parent.

“Credit Event” means the borrowing of any Loan or the issuance of any Letter of
Credit or any amendment to a Letter of Credit increasing the amount available
thereunder.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

“Cumulative Income Amount” means, as of any date of determination, (a) an amount
equal to 50% of the Consolidated Net Income of the Parent for each fiscal year
(if any) ended on or after December 31, 2011 (pro rated from June 30, 2011, for
purposes of calculating such amount for the fiscal year ended on December 31,
2011), and prior to such date of determination for which financial statements
have been delivered pursuant to Section 5.01 and for which Consolidated Net
Income is a positive amount, reduced by (b) 100% of Consolidated Net Income of
the Parent for each such fiscal year ended during such period for which
Consolidated Net Income is a loss (pro rated from June 30, 2011, for purposes of
calculating such amount for the fiscal year ended on December 31, 2011).

“Currency Equivalent” means the Dollar Equivalent or the Alternative Currency
Equivalent, as the case may be.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its

 

12



--------------------------------------------------------------------------------

Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified Holdings, the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s
good-faith determination that a condition precedent (specifically identified in
such writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or the Borrower made in good faith to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund (i) prospective Loans and (ii) participations in then outstanding
Letters of Credit and Swingline Loans, provided that, in each of sub-clause
(i) and (ii) of this clause (c), such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s or the Borrower’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or
(e) has a Lender Parent that has become the subject of a Bankruptcy Event.

“Denomination Date” means, in relation to any Alternative Currency Borrowing,
the date that is three Business Days before the date such Borrowing is made.

“Direct Foreign Subsidiary” means any Foreign Subsidiary the Equity Interests in
which are owned directly by a Loan Party.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or

 

13



--------------------------------------------------------------------------------

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the latest Maturity Date (determined as of the date
of issuance thereof or, in the case of any such Equity Interests outstanding on
the Restatement Effective Date, the Restatement Effective Date); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase or otherwise retire such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
shall not constitute a Disqualified Equity Interest and (ii) for purposes of
this definition, so long as the aggregate principal amount of outstanding Senior
Secured Notes exceeds $50,000,000, each Maturity Date shall be deemed to be the
date that is 90 days prior to the scheduled maturity date of the Senior Secured
Notes.

“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, with respect to any amount of an Alternative Currency
on any date, the amount of Dollars that may be purchased with such amount of the
Alternative Currency at the Spot Exchange Rate with respect to the Alternative
Currency on such date.

“Effective Date” means the “Effective Date” as defined in the Existing Credit
Agreement.

“Eligible Collateral” means Collateral with respect to which the Collateral
Requirement has been satisfied; provided that, solely for purposes of
determining “Eligible Collateral”, the Collateral Requirement with respect to
the pledge of Equity Interests of a Foreign Subsidiary shall be deemed satisfied
if the only requirement that is not satisfied is the taking of any action that
may be required under the laws of the jurisdiction where such Foreign Subsidiary
is organized and the Administrative Agent has determined, pursuant to the
penultimate paragraph of the definition of “Collateral Requirement”, that the
taking of such action is not required.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to, or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.

 

14



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA, with respect to a Plan (other than an event for which the 30-day notice
period is waived), (b) any failure by any Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of
ERISA), applicable to such Plan, whether or not waived, (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code) and the
Parent or ERISA Affiliate, as applicable, fails to make required contributions
for a plan year with respect to such Plan by the annual due date for such
contribution as determined under Section 303(j) of ERISA, (e) the incurrence by
the Parent or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan, (f) the receipt by the Parent or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (g) the incurrence by the Parent or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the withdrawal or partial
withdrawal of the Parent or any ERISA Affiliate from any Plan or Multiemployer
Plan, (h) the receipt by the Parent or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Parent or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA or Section 432 of
the Code, (i) the occurrence of a “prohibited transaction” with respect to which
the Parent or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) or

 

15



--------------------------------------------------------------------------------

with respect to which the Parent or any such Subsidiary could otherwise be
liable or (j) any Foreign Benefit Event.

“EURIBO Rate” means, with respect to any Eurodollar Borrowing denominated in
Euros for any Interest Period, (a) the applicable Screen Rate, (b) if no Screen
Rate is available for such Interest Period, the applicable Interpolated Screen
Rate, or (c) if no Screen Rate is available for such Interest Period and it is
not possible to calculate an Interpolated Screen Rate for such Interest Period,
the “EURIBO Rate” with respect to such Borrowing for such Interest Period shall
be the rate at which deposits of €3,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of JPMorgan
Chase Bank, N.A. to leading banks in the European interbank market at their
request in immediately available funds, in each case as of the Specified Time on
the Quotation Day.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate or the Adjusted EURIBO
Rate, as applicable.

“Euro” means the single currency of the Participating Member States of the
European Union as constituted by the Treaty on European Union and as referred to
in the EMU Legislation.

“Euro Limit” means an amount equal to $100,000,000.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Guarantee” means any Guarantee by any Loan Party of (a) any
Indebtedness of a Foreign Subsidiary, to the extent such Guarantee relates to
(i) Indebtedness that was outstanding on the Restatement Effective Date, or was
incurred under (and within the limits of the amount of) a line of credit in a
specified amount that was in effect on the Restatement Effective Date, or
(ii) any renewal or replacement after the Restatement Effective Date of
Indebtedness that, as of the Restatement Effective Date, is permitted by
clause (i) above (without increasing the amount permitted), and (b) obligations
under leases and similar obligations incurred in the ordinary course of business
consistent with past practices and/or industry practices that do not constitute
Indebtedness.

“Excluded Subsidiary” means, at any time, any Subsidiary affected by an event
referred to in clause (i), (j) or (k) of Article VII at such time that would
constitute an Event of Default if such Subsidiary was not an “Excluded
Subsidiary”; provided that (a) no Loan Party shall be an Excluded Subsidiary and
(b) a Subsidiary shall not be an Excluded Subsidiary if such Subsidiary (on a
consolidated basis with all other Excluded Subsidiaries affected by an event
referred to in clause (i), (j) or (k) of Article VII and their respective
subsidiaries) (i) account for more than 5% of Total Assets of the Parent or
(ii) account for more than 5% of the consolidated revenues of the Parent and the
Subsidiaries for the most recently ended period of four consecutive fiscal
quarters for which financial statements are available, in each case, determined
in accordance with GAAP.

 

16



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income, franchise or
similar Taxes imposed on (or measured by) its net income or, in the case of
franchise or similar Taxes, gross receipts, by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or in which such Lender is otherwise
doing business, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction in which the
Borrower is located, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.20(b)), any withholding
Tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 2.17(a), (d) any Taxes imposed or
withheld under FATCA, (e) any Taxes attributable to a failure by a Lender, the
Administrative Agent or an Issuing Bank to comply with Section 2.17(e) and
(f) any withholding Taxes imposed as a result of a change in the circumstances
of such Lender or Issuing Bank after becoming a Lender or Issuing Bank
hereunder, other than a Change in Law.

“Excluded Term Commitment Lender” means any Term Lender that, at any time prior
to the termination of its Term Commitment, would be a Defaulting Lender pursuant
to the definition of Defaulting Lender (other than clauses (a)(ii) and (c)(ii)
thereof) if such Term Lender were a Revolving Lender.

“Excluded Term Lender” means any Term Lender that, if it were a Revolving
Lender, would be a Defaulting Lender pursuant to clause (d) of the definition of
Defaulting Lender herein.

“Existing Credit Agreement” means the Credit Agreement, dated as of January 9,
2004, as amended and restated as of August 31, 2012, and in effect immediately
prior to the Restatement Effective Date, among the Borrower, the Parent, the
several lenders party thereto and the Administrative Agent.

“Existing Letters of Credit” means letters of credit outstanding under the
Existing Credit Agreement on and as of the Restatement Effective Date.

“Existing Senior Notes” means (a) the 7.75% senior notes due 2019 issued
pursuant to the Indenture, dated as of November 3, 2011, among the Borrower, the
Parent, certain subsidiary guarantors and U.S. Bank National Association, as
trustee, outstanding as of the Restatement Effective Date, (b) the 6.25% senior
notes due 2021 issued pursuant to the Indenture, dated as of November 3, 2011,
among the Borrower, the Parent, certain subsidiary guarantors and U. S. Bank
National Association, as trustee, outstanding as of the Restatement Effective
Date and (c) the 6.625% senior notes due 2022 pursuant to the Indenture, dated
as of November 3, 2011, among the Borrower, the Parent, certain

 

17



--------------------------------------------------------------------------------

subsidiary guarantors and U. S. Bank National Association, as trustee,
outstanding as of the Restatement Effective Date.

“Existing Senior Notes Indentures” means the indentures pursuant to which the
Existing Senior Notes were issued.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with, for a Person that complies with
Sections 1471 through 1474 of the Code, in order to avoid withholding under
FATCA), and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be the same as that for
the next preceding Business Day.

“Fee Receiver” means any Person that receives, or through a participating
interest participates in, any payments of fees under Section 2.12(a) or
Section 2.12(b) of this Agreement.

“Financial Officer” means, with respect to the Parent or the Borrower, the chief
financial officer, principal accounting officer, treasurer or controller
thereof, as applicable.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement entered into by the Collateral Agent, the Administrative Agent, the
trustee under the Senior Secured Notes Indenture, the Parent, the Borrower and
any other party thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by the Parent or any Subsidiary under
applicable law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein, in each

 

18



--------------------------------------------------------------------------------

case except as would not reasonably be expected to result in a Material Adverse
Effect or (e) the occurrence of any transaction that is prohibited under any
applicable law and that would reasonably be expected to result in the incurrence
of any liability by the Parent or any Subsidiary, or the imposition on the
Parent or any Subsidiary of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law, in each case except as would not
reasonably be expected to result in a Material Adverse Effect.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pension Plan” means any benefit plan that under applicable law of any
jurisdiction other than the United States is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority and that would constitute a defined
benefit pension plan under U.S. law.

“Foreign Subsidiary” means (a) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any State thereof
or the District of Columbia and (b) any Subsidiary, organized under the laws of
any jurisdiction, of a Subsidiary described in clause (a) above.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GM” means General Motors Company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include

 

19



--------------------------------------------------------------------------------

endorsements for collection or deposit in the ordinary course of business or
customary and reasonable indemnity obligations entered into in connection with
any acquisition or disposition of assets permitted under this Agreement.

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit A, among the Borrower, the Guarantors and the Administrative Agent.

“Guarantors” means, as of any date, the Parent and each Subsidiary Loan Party
that is a party to the Guarantee Agreement as a guarantor thereunder as of such
date.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means, as of any date after the Restatement Effective
Date, any Subsidiary (other than the Borrower, a Foreign Subsidiary, a NWO
Subsidiary or a Receivables Subsidiary) that (a) accounts (together with its
subsidiaries on a consolidated basis) for less than 1% of Total Assets of the
Parent and (b) accounts (together with its subsidiaries on a consolidated basis)
for less than 1% of the consolidated revenues of the Parent and the Subsidiaries
for the most recently ended period of four consecutive fiscal quarters for which
financial statements are available, in each case, determined in accordance with
GAAP.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series or Incremental Revolving
Commitments and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.23.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.23, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

 

20



--------------------------------------------------------------------------------

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.23, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.23.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding current
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) Receivables Financing Debt. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor; provided that, if the sole asset of such Person is its
ownership interest in such other entity, the amount of such Indebtedness shall
be deemed equal to the value of such ownership interest. For the avoidance of
doubt, the Indebtedness of the Borrower or any other Subsidiary shall not
include any obligations of the Borrower or such other Subsidiary arising in the
ordinary course of business from the establishment, offering and maintenance by
the Borrower or such other Subsidiary, as the case may be, of trade payables
financing programs under which suppliers to the Borrower or such other
Subsidiary, as the case may be, can request accelerated payment from one or more
designated financial institutions; provided that (i) the Borrower or such other
Subsidiary, as the case may be, reimburses the designated financial institution
or institutions for such accelerated payment on the date specified in the

 

21



--------------------------------------------------------------------------------

purchase terms and conditions previously agreed upon by the applicable supplier
and the Borrower or such other Subsidiary, as the case may be and (ii) had such
financial institution or institutions not paid such obligations to the
applicable supplier, such obligations would have been required to be classified
as a trade payable in the consolidated financial statements of the Borrower or
such other Subsidiary, as the case may be, prepared in accordance with GAAP.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement and (b) to the extent not otherwise described in (a),
Other Taxes.

“Intellectual Property” has the meaning specified in the Collateral Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Loan with an Interest Period of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period, and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is 7 days
thereafter or the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter (or such other period agreed to by each
Lender participating in such Borrowing), as the Borrower may elect; provided
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period that is measured in months and that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“International Holdco” means AAM International Holdings, Inc., a Delaware
corporation.

 

22



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing
denominated in any currency for any Interest Period or EURIBOR Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable Screen Rate for the longest maturity (for which
such Screen Rate is available) which is shorter than the Interest Period for
such LIBOR Borrowing or such EURIBOR Borrowing, and (b) the applicable Screen
Rate for the shortest maturity (for which such Screen Rate is available) which
is longer than the Interest Period for such LIBOR Borrowing or such EURIBOR
Borrowing, in each case as of the Specified Time on the Quotation Day.

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., in its capacity as an issuer
of Letters of Credit hereunder, (b) any other Revolving Lender that agrees in
writing with the Borrower to become an issuer of Letters of Credit hereunder
(with notice to the Administrative Agent), and (c) their respective successors
in such capacity as provided in Section 2.05(i). An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Krona” or “Kronor” means the lawful currency of the Kingdom of Sweden.

“Krona Limit” means an amount equal to $50,000,000.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Dollar Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements denominated in Dollars that have not yet been
reimbursed by or on behalf of the Borrower at such time plus (c) the Assigned
Dollar Value of the aggregate undrawn amount of all outstanding Alternative
Currency Letters of Credit at such time plus (d) the Assigned Dollar Value of
the aggregate amount of all LC Disbursements denominated in an Alternative
Currency that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Revolving Lender at any time shall be its
Applicable Revolving Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

23



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(whether a standby letter of credit, a commercial letter of credit or
otherwise). The Existing Letters of Credit shall be deemed to be issued pursuant
to this Agreement on the Restatement Effective Date and shall be considered
Letters of Credit hereunder.

“LIBO Rate” means, with respect to any Eurodollar Borrowing denominated in any
Dollars or Sterling for any Interest Period, (a) the applicable Screen Rate,
(b) if no Screen Rate is available for such Interest Period, the applicable
Interpolated Screen Rate, or (c) if no Screen Rate is available for such
currency or for such Interest Period and it is not possible to calculate an
Interpolated Screen Rate for such currency or for such Interest Period, the
“LIBO Rate” with respect to such Borrowing for such Interest Period shall be the
rate at which deposits of US$5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of JP Morgan Chase
Bank, N.A. to leading banks in the London interbank market in immediately
available funds at their request, in each case as of the Specified Time on the
Quotation Day.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Lien Basket Amount” means, as of any date, an amount equal to 10% of
“Consolidated Net Tangible Assets” (within the meaning of the Existing Senior
Notes Indentures) as of such date.

“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Documents and the Amendment and Restatement Agreement; provided that, during a
Collateral Release Period, the “Loan Documents” shall not include the Security
Documents.

“Loan Parties” means the Parent, the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (a) with respect to any Loan, Borrowing or Letter of Credit
denominated in Dollars, New York City time and (b) with respect to any Loan,
Borrowing or Letter of Credit denominated in any Alternative Currency, London
time.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders (other than
Defaulting Lenders) having Revolving Credit Exposures and unused Revolving
Commitments representing more than 50% of the sum of the aggregate Revolving
Credit

 

24



--------------------------------------------------------------------------------

Exposures and the unused aggregate Revolving Commitments at such time (other
than that attributable to Defaulting Lenders) and (b) in the case of the Term
Lenders of any Class, Lenders (other than Excluded Term Lenders and Excluded
Term Commitment Lenders) holding outstanding Term Loans and unused Term
Commitments of such Class representing more than 50% of the sum of all Term
Loans and unfunded Term Commitments of such Class outstanding at such time
(other than Term Loans of Excluded Term Lenders and unused Term Commitments of
Excluded Term Commitment Lenders).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Parent and the Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
material obligations under the Loan Documents or (c) the validity and
enforceability of any Loan Document, or the rights and remedies of the Lenders
hereunder or under any other Loan Document, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Parent or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Properties” means (a) those Mortgaged Properties designated on
Schedule 3.12 as Material Properties and (b) each other Mortgaged Property with
respect to which a Mortgage is granted pursuant to Section 5.11 after the
Restatement Effective Date.

“Material Subsidiary” means, as of any date, any Subsidiary (other than the
Borrower, a Foreign Subsidiary or a Receivables Subsidiary) that either
(a) accounts (together with its subsidiaries on a consolidated basis) for more
than 10% of Total Assets of the Parent or (b) accounts (together with its
subsidiaries on a consolidated basis) for more than 10% of the consolidated
revenues of the Parent and the Subsidiaries for the most recently ended period
of four consecutive fiscal quarters for which financial statements are
available, in each case, determined in accordance with GAAP.

“Maturity Date” means the Revolving Maturity Date, the Term Maturity Date or any
Incremental Term Maturity Date, as the context may require.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other Security Document granting a Lien on any Mortgaged Property to secure any
of the Secured Obligations. Each Mortgage shall be reasonably satisfactory in
form and substance to the Collateral Agent.

 

25



--------------------------------------------------------------------------------

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 3.12 as a
Mortgaged Property, and includes each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.11.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is, or within any of the preceding five plan years was, sponsored,
maintained or contributed to, or required to be sponsored, maintained or
contributed to, by the Parent or any ERISA Affiliate.

“Net Cash Proceeds”, with respect to any Asset Disposition, means the cash
proceeds thereof net of (a) attorneys’ fees, accountants’ fees, commissions and
brokerage, consultant and other fees and expenses actually incurred in
connection with such Asset Disposition, (b) taxes paid or payable as a result
thereof, (c) any reserve for any purchase price adjustment or any
indemnification payments (fixed and contingent) in connection with such Asset
Disposition; provided that if any such reserve is later released, such amount
shall be included in the calculation of Net Cash Proceeds, and (d) the principal
amount of any Indebtedness (other than Indebtedness under the Loan Documents or
the Senior Secured Notes Indenture) that is secured by the assets subject to
such Asset Disposition and any related premiums, fees, expenses and other
amounts due thereunder and that are required to be repaid in connection
therewith.

“Net Priority Leverage Ratio” means, on any date, the ratio of (a) an amount
equal to (i) the Total Priority Indebtedness as of such date, minus (ii) the
lesser as of such date of (A) $150,000,000 and (B) the aggregate amount of
Unrestricted Cash to (b) Consolidated EBITDA of the Parent for the period of
four consecutive fiscal quarters of the Parent ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Parent most recently ended prior to such date).

“Non-Consenting Lender” means, in the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section 9.02
or all the Lenders with respect to a certain Class of the Loans and (iii) the
Required Lenders or a Majority in Interest of such Class have agreed to such
consent, waiver or amendment, any Lender who does not agree to such consent,
waiver or amendment.

“NWO Subsidiary” means any Subsidiary of the Borrower with respect to which
(except for directors’ qualifying shares) the Borrower owns, directly or
indirectly, Equity Interests representing less than 100% of the outstanding
Equity Interests and less than 100% of the outstanding voting Equity Interests;
provided that a Subsidiary shall not be a “NWO Subsidiary” if (a) such
Subsidiary was a Subsidiary Loan Party before it met the foregoing criteria for
becoming a “NWO Subsidiary”, unless such Subsidiary became a “NWO Subsidiary”
pursuant to a transfer of all Equity Interests in such Subsidiary owned,
directly or indirectly, by the Borrower to a NWO Subsidiary, in accordance with
this Agreement or (b) such Subsidiary is not prohibited from guaranteeing the
Secured

 

26



--------------------------------------------------------------------------------

Obligations (it being understood that the Parent and the Subsidiaries will
exercise reasonable efforts (which shall not include undue costs or expenses) to
obtain any consent or approval necessary to avoid any such prohibition).

“Other Taxes” means any and all present or future stamp, documentary Taxes and
any other excise, or property, intangible, recording, filing or similar Taxes
which arise from any payment made under, from the execution, delivery, or
registration of, or from the receipt or perfection of a security interest under,
enforcement of, or otherwise with respect to, any Loan Document.

“Parent” means American Axle & Manufacturing Holdings, Inc., a Delaware
corporation.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Schedule” has the meaning specified in the Collateral Agreement.

“Permitted Acquisition” means any acquisition by the Borrower or any other
Subsidiary of all or substantially all the assets of, or all the Equity
Interests in, a Person or division or line of business of a Person if,
immediately after giving effect thereto, (a) no Default has occurred and is
continuing or would result therefrom, (b) the business of such acquired Person
or division or line of business shall comply with the permitted businesses of
the Borrower and the other Subsidiaries as provided in Section 6.03(b), (c) the
portion of the fair market value of the consideration paid or delivered by any
Loan Parties for such acquisition (excluding Equity Interests of the Parent)
that is attributable to investments in Persons (whether or not Subsidiaries)
that do not become Loan Parties as a result of such acquisition but in which the
Borrower or any other Subsidiary shall own, directly or indirectly, any
investment as a result of such acquisition (including the investment in the
Person acquired, if it is not a Subsidiary Loan Party) are treated, at the time
of such acquisition, as investments in such Person pursuant to Section 6.04 and
are permitted to be made thereunder at such time (other than pursuant to the
clause thereof that permits Permitted Acquisitions), (d) the Parent would have
been in compliance with the covenant contained in Section 6.09 or Section 6.10,
as applicable, as of the last day of the most recently ended fiscal quarter of
the Parent for which financial statements are available (the “Test Date”),
determined as provided below, and (e) for any acquisition (or series of related
acquisitions) involving consideration (excluding Equity Interests of the Parent)
exceeding $50,000,000, the Borrower has delivered to the Administrative Agent a
certificate executed by a Financial Officer to the effect set forth in
clauses (a), (b), (c) and (d) above, together with all relevant financial
information for the Person or assets to be acquired and reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in
clause (d) above and compliance with

 

27



--------------------------------------------------------------------------------

Section 6.01 in respect of any Indebtedness resulting from such acquisition. For
purposes of clause (d) above, compliance with Section 6.09 or Section 6.10, as
applicable, shall be determined as though such acquisition, and each other
acquisition of an Acquired Entity or Business consummated subsequent to the Test
Date, had occurred on the Test Date, and as though the sale or disposition of
any Sold Entity or Business sold or disposed of subsequent to the Test Date had
been sold or disposed of on the Test Date.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
construction, artisan’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations;

(d) deposits to secure or in connection with the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business
which, in the aggregate, are not substantial in amount and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Parent or any Subsidiary;

(g) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with creditor depository institution; and

(h) landlord’s or lessor’s Liens under leases of property to which the Parent or
a Subsidiary is a party;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

28



--------------------------------------------------------------------------------

“Permitted Fee Receiver” means any Fee Receiver that, with respect to any fees
paid under Section 2.12(a) or Section 2.12(b) of this Agreement, delivers to the
Borrower and the Administrative Agent, on or prior to the date on which such Fee
Receiver becomes a party hereto (and from time to time thereafter upon the
request of the Borrower and the Administrative Agent, unless such Fee Receiver
becomes legally unable to do so solely as a result of a Change in Law after
becoming a party hereto), accurate and duly completed copies (in such number as
requested) of one or more of Internal Revenue Service Forms W-9, W-8ECI, W-8EXP,
W-8BEN or W-8IMY (together with, if applicable, one of the aforementioned forms
duly completed from each direct or indirect beneficial owner of such Fee
Receiver) or any successor form thereto that entitles such Fee Receiver to a
complete exemption from U.S. withholding Tax on such payments (provided that, in
the case of the Internal Revenue Service Form W-8BEN, a Fee Receiver providing
such form shall qualify as a Permitted Fee Receiver only if such form
establishes such exemption on the basis of the “business profits” or “other
income” articles of a tax treaty to which the United States is a party and
provides a U.S. taxpayer identification number), in each case together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine whether such Fee Receiver is
entitled to such complete exemption.

“Permitted Governmental Receivables Program” means the Auto Supplier Support
Program established by the United States Department of the Treasury pursuant to
the authority granted to it by and under the Emergency Economic Stabilization
Act of 2008, as amended, or any other similar governmental receivables program
approved by the Administrative Agent in its reasonable discretion; provided that
the Parent or the Borrower shall deliver to the Administrative Agent copies of
all documentation entered into in connection with any such transaction.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America),

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-1 by S&P or P-1 by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, (i) any Lender, (ii) any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof or
any foreign country recognized by the United States of America which has a
combined capital and surplus and undivided profits of not less than $250,000,000
(or the foreign currency equivalent thereof) or (iii) any bank whose short-term
commercial paper

 

29



--------------------------------------------------------------------------------

rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clauses (a), (e) and (f) of this definition
of “Permitted Investments” and entered into with a financial institution
satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;

(f) securities with maturities of six months or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or Moody’s;

(g) in the case of any Foreign Subsidiary, (i) direct obligations of the
sovereign nation (or any agency thereof) in which such Subsidiary is organized
and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof), (ii) investments of
the type and maturity described in clauses (a) through (f) above of foreign
obligors, which investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies and (iii) investments of the type and maturity described in
clauses (a) through (f) above of foreign obligors (or the parents of such
obligors), which investments of obligors (or the parents of such obligors) are
not rated as provided in such clauses or in clause (ii) above but which are, in
the reasonable judgment of the Parent and the Borrower, comparable in investment
quality to such investments and obligors (or the parents of such obligors);

(h) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(f) above; and

(i) time deposit accounts, certificates of deposits and money market deposits in
an aggregate face amount not in excess 1% of Total Assets of the Parent as of
the end of the Parent’s most recently completed fiscal year.

“Permitted Joint Ventures” means those investments in joint ventures described
on Schedule 6.04B.

“Permitted Receivables Factoring” means a factoring transaction pursuant to
which the Parent or one or more Subsidiaries (or a combination thereof) sells
(on a non-recourse basis, other than Standard Securitization Undertakings)
Receivables (and Related Security) for cash consideration to a Person or Persons
(other than to an Affiliate or to GM

 

30



--------------------------------------------------------------------------------

or any of its Affiliates); provided that the Parent or the Borrower shall
deliver to the Administrative Agent copies of all documentation entered into in
connection with any such transaction.

“Permitted Receivables Financing” means a Permitted Receivables Securitization,
a Permitted Governmental Receivables Program or a Permitted Receivables
Factoring.

“Permitted Receivables Securitization” means transactions (other than pursuant
to a Permitted Governmental Receivables Program or Permitted Receivables
Factoring) pursuant to which the Parent or one or more of the Subsidiaries (or a
combination thereof) realizes cash proceeds in respect of Receivables and
Related Security by selling or otherwise transferring such Receivables and
Related Security (on a non-recourse basis with respect to the Parent and the
Subsidiaries, other than Standard Securitization Undertakings) to one or more
Receivables Subsidiaries, and such Receivables Subsidiary or Receivables
Subsidiaries realize cash proceeds in respect of such Receivables and Related
Security; provided that the Parent or the Borrower shall deliver to the
Administrative Agent copies of all documentation entered into in connection with
any such transaction.

“Permitted Refinancing Indebtedness” means any Indebtedness (other than any
Indebtedness incurred under this Agreement) of the Parent or a Subsidiary,
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”),
Indebtedness of the Parent or such Subsidiary, as the case may be, that is
permitted by this Agreement to be Refinanced; provided that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus all refinancing
expenses incurred in connection therewith, including, without limitation, any
related fees and expenses, make-whole amounts, original issue discount, unpaid
accrued interest and premium thereon);

(b) the average life to maturity of such Permitted Refinancing Indebtedness is
greater than or equal to (and the maturity of such Permitted Refinancing
Indebtedness is no earlier than) that of the Indebtedness being Refinanced;

(c) if the Indebtedness being Refinanced is subordinated in right of payment to
any of the Secured Obligations, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to such Secured Obligations on terms at least
as favorable, taken as a whole, to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced; provided that a
certificate of an officer of the Borrower is delivered to the Administrative
Agent at least five (5) Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such

 

31



--------------------------------------------------------------------------------

subordination terms or drafts of the documentation relating thereto, stating
that (i) the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement and (ii) unless the Administrative
Agent disagrees by a specified date (as provided below), such terms and
conditions shall be permitted, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);

(d) no Permitted Refinancing Indebtedness shall have different obligors than the
Indebtedness being Refinanced; and

(e) in the case of a Refinancing of Restricted Debt, the terms of such Permitted
Refinancing Indebtedness shall be no less favorable taken as a whole to the
Parent and the Subsidiaries than the terms of the Indebtedness being Refinanced;
provided that (i) a certificate of an officer of the Borrower is delivered to
the Administrative Agent at least five (5) Business Days (or such shorter period
as the Administrative Agent may reasonably agree) prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that (A) the Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement and
(B) unless the Administrative Agent disagrees by a specified date (as provided
below), such terms and conditions shall be permitted, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees) and (ii) the pricing terms may be less favorable
to the Parent and the Subsidiaries so long as it is being refinanced at the
then-prevailing market price.

“Permitted Reorganization” means (a) the transfer by International Holdco of
Equity Interests of one or more of its Foreign Subsidiaries to another Foreign
Subsidiary (which may or may not be a Subsidiary of International Holdco),
(b) the transfer by International Holdco of any Indebtedness owed by it to, or
owed to it by, any such Foreign Subsidiary the Equity Interests of which are so
transferred, which transfer of Indebtdness is made to the Foreign Subsidiary to
which such Equity Interests are transferred, (c) Investments resulting from such
transfers and (d) all actions necessary to be taken to consummate any of the
foregoing transfers.

“Permitted Second Lien Indebtedness” means Indebtedness of the Borrower for
borrowed money in an aggregate principal amount not to exceed $300,000,000;
provided that (a) such Indebtedness matures no earlier than, and is not required
(whether upon occurrence of any contingency or otherwise) to be repaid,
redeemed, repurchased or defeased, in whole or in part, prior to, the date that
is one year after the latest Maturity Date (determined as of the date of
incurrence of such Indebtedness), except (i) upon the occurrence of an “event of
default” or “change of control” or (ii) pursuant to provisions requiring the
Borrower to prepay or redeem, or offer to prepay or redeem, such

 

32



--------------------------------------------------------------------------------

Indebtedness with the net cash proceeds of asset sales, insurance or similar
proceeds or of Equity Interests issued by the Parent, provided such provisions
do not require any such prepayment, redemption or offer to be made to the extent
such proceeds are applied, within one year after receipt, to either (A) acquire
real property, equipment or other tangible assets to be used in, or to otherwise
make an investment in, the business of the Borrower or the Subsidiaries or
(B) prepay the Senior Secured Notes, Term Loans or Incremental Term Loans or
reduce Revolving Commitments, (b) such Indebtedness is not Guaranteed by any
Person that is not a Guarantor (and provides for release of any such Guarantee
by any Subsidiary Loan Party upon release of its Guarantee under the Guarantee
Agreement), (c) such Indebtedness (including any Guarantees thereof) is not
secured by any assets other than Collateral, (d) a Second Lien Intercreditor
Agreement shall have been executed and delivered in respect of such Indebtedness
and shall be binding upon the holders thereof and any agent or trustee for such
holders, (e) the provisions of such Indebtedness shall have terms (other than
with respect to pricing) that, taken as a whole, are no less favorable to the
Parent and the Subsidiaries than those contained in this Agreement, (f) at the
time of, and after giving effect to, the incurrence of such Indebtedness, no
Default shall have occurred and be continuing, (g) the Parent shall be in
compliance with Section 6.09 for the most recent period of four consecutive
fiscal quarters for which financial statements have been delivered hereunder,
determined on a pro forma basis as though such Indebtedness had been incurred at
the beginning of such period and (h) a certificate of a Financial Officer is
delivered to the Administrative Agent at least five Business Days (or such
shorter period as the Administrative Agent may agree) prior to the incurrence of
such Indebtedness (i) certifying that such Indebtedness shall satisfy the
requirements of this definition (and attaching reasonably detailed calculations
demonstrating compliance with clause (g) above) and (ii) attaching a reasonably
detailed description of the material terms of such Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Peso” or “Pesos” means the lawful currency of Mexico.

“Peso Limit” means an amount equal to $50,000,000.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained, or contributed to by the Parent or
any ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Priority Indebtedness” means, without duplication, (a) the Aggregate Revolving
Credit Exposure (excluding (i) unfunded LC Exposure in respect of Letters of

 

33



--------------------------------------------------------------------------------

Credit that support Indebtedness otherwise included in the calculation of
“Priority Indebtedness” and (ii) other unfunded LC Exposure in an aggregate
amount not exceeding $75,000,000), outstanding Senior Secured Notes, Capital
Lease Obligations and Receivables Financing Debt, (b) the Term Loans and any
Incremental Term Loans, (c) the outstanding principal amount of any other
Indebtedness (other than Permitted Second Lien Indebtedness or Indebtedness
owing to a Loan Party) that is secured by a Lien on any asset of any Loan Party
and (d) the outstanding principal amount of any Indebtedness of any Subsidiary
that is not a Loan Party (other than Indebtedness owing to the Parent or another
Subsidiary).

“Quotation Day” means (a) with respect to any currency (other than Sterling) for
any Interest Period, two Business Days prior to the first day of such Interest
Period and (b) with respect to Sterling for any Interest Period, the first day
of such Interest Period, in each case unless market practice differs in the
Relevant Interbank Market for any currency, in which case the Quotation Day for
such currency shall be determined by the Administrative Agent in accordance with
market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day shall be the last of those days).

“Receivable” means an Account owing to the Parent or any Subsidiary (before its
transfer to a Receivables Subsidiary or to another Person), whether now existing
or hereafter arising, together with all cash collections and other cash proceeds
in respect of such Account, including all yield, finance charges or other
related amounts accruing in respect thereof and all cash proceeds of Related
Security with respect to such Receivable.

“Receivables Financing Debt” means, as of any date with respect to any Permitted
Receivables Financing, the amount of the outstanding uncollected Receivables
subject to such Permitted Receivables Financing that would not be returned,
directly or indirectly, to the Parent or the Borrower, if all such Receivables
were to be collected at such date and such Permitted Receivables Financing were
to be terminated at such date.

“Receivables Subsidiary” means a wholly owned Subsidiary that does not engage in
any activities other than participating in one or more Permitted Receivables
Securitizations and activities incidental thereto; provided that (a) such
Subsidiary does not have any Indebtedness other than Indebtedness incurred
pursuant to a Permitted Receivables Securitization owed to financing parties
(including the Parent or the applicable seller of Receivables) supported by
Receivables and Related Security and (b) neither the Parent nor any Subsidiary
Guarantees any Indebtedness or other obligation of such Subsidiary, other than
Standard Securitization Undertakings.

“Register” has the meaning set forth in Section 9.04.

“Related Business” means any business in which the Parent or any of the
Subsidiaries was engaged on the Effective Date and any business related,
ancillary or complimentary to such business.

 

34



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Related Security” means, with respect to any Receivables subject to a Permitted
Receivables Financing, all assets that are customarily transferred or in respect
of which security interests are customarily granted in connection with asset
securitization transactions involving Receivables, including all collateral
securing such Receivables, all contracts and all Guarantee or other obligations
in respect of such Receivables, and all proceeds of such Receivables.

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market and (b) with respect to Euros, the European
interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Term Loans, Incremental Term Loans and unused Commitments
representing more than 50% of the sum of the total Aggregate Revolving Credit
Exposure, outstanding Term Loans, outstanding Incremental Term Loans and unused
Commitments at such time (excluding, for purposes of any such calculation,
Defaulting Lenders, Excluded Term Commitment Lenders and Excluded Term Lenders).

“Restatement Effective Date” has the meaning set forth in the Amendment and
Restatement Agreement.

“Restatement Transactions” means (a) the execution, delivery and performance by
the Parent and the Borrower of the Amendment and Restatement Agreement, (b) the
amendment and restatement of the Existing Credit Agreement as provided in the
Amendment and Restatement Agreement, (c) the execution, delivery and performance
by the Loan Parties of the Loan Documents, (d) the borrowing of Loans and the
issuance of Letters of Credit and (e) the other transactions contemplated by the
Amendment and Restatement Agreement.

“Restricted Debt” means (a) any Existing Senior Notes, (b) any Permitted Second
Lien Indebtedness, and (c) any other Indebtedness (other than Indebtedness owed
to the Parent or a Subsidiary) of any Loan Party that (i) matures on or after
the date that is one year prior to the latest Maturity Date and (ii) is
unsecured or is secured by a Lien on Collateral that is junior to the Lien
thereon granted under the Loan Documents.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Parent or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Parent or any
Subsidiary.

 

35



--------------------------------------------------------------------------------

“Restricted Property” means any “Operating Property” or “shares of capital stock
or Debt issued by any Restricted Subsidiary and owned by the Company or Holdings
or any Restricted Subsidiary”, in each case within the meaning of the Existing
Senior Notes Indentures.

“Revaluation Date” means, (a) with respect to an Alternative Currency Borrowing,
(i) each date that is three Business Days before an Interest Payment Date with
respect to such Borrowing and (ii) if the Borrower elects a new Interest Period
prior to the end of the existing Interest Period with respect to such Borrowing,
the date of commencement of such new Interest Period and (b) with respect to an
Alternative Currency Letter of Credit, each date that is the first Monday
following the fourth Saturday of each month or, if such date is not a Business
Day, the next succeeding Business Day.

“Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Revolving Lender pursuant to Section 9.04.
The initial amount of each Revolving Lender’s Revolving Commitment as of the
Restatement Effective Date is set forth on Schedule 2.01 (determined as provided
in the Amendment and Restatement Agreement), or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
as of the Restatement Effective Date is $523,500,000.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (a) the outstanding principal amount of such Revolving Lender’s
Revolving Loans denominated in Dollars at such time, (b) the Assigned Dollar
Value of the outstanding principal amount of such Revolving Lender’s Revolving
Loans denominated in an Alternative Currency at such time and (c) such Revolving
Lender’s LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.

“Revolving Loan” means a loan made pursuant to Section 2.01(b).

“Revolving Maturity Date” means September 13, 2018, provided, however, that if
the aggregate principal amount of Senior Secured Notes outstanding on the date
that is 105 days prior to the scheduled maturity date of the Senior Secured
Notes exceeds

 

36



--------------------------------------------------------------------------------

$50,000,000, then the Revolving Maturity Date shall mean the date that is 90
days prior to the scheduled maturity date of the Senior Secured Notes.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the U.S. Department of
Commerce or the U.S. Department of the Treasury.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the U.S. Department of Commerce or the U.S. Department of
the Treasury, (b) any Person operating, organized or resident in a jurisdiction
targeted by a comprehensive Sanctions program or (c) any subsidiary of such
Person.

“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, a rate per annum appearing on Reuters Screen LIBOR 01 Page (and
if such page is replaced or such service ceases to be available, another page or
service displaying the appropriate rate designated by the Administrative Agent
in consultation with the Borrower) and (b) in respect of the EURIBO Rate for any
Interest Period, the percentage per annum determined by the Banking Federation
of the European Union for such Interest Period as set forth on page EURIBOR 1 of
the Reuters Service (and if such page is replaced or such service ceases to be
available, another page or service displaying the appropriate rate designated by
the Administrative Agent in consultation with the Borrower).

“Second Lien Intercreditor Agreement” means an intercreditor agreement relating
to any Permitted Second Lien Indebtedness substantially in the form of Exhibit H
prepared by the Administrative Agent with such changes agreed to by the Required
Lenders.

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.

“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.

“Security Documents” means the Collateral Agreement, the Mortgages, the First
Lien Intercreditor Agreement, any Second Lien Intercreditor Agreement and each
other security agreement or other instrument or document executed and delivered
pursuant to Section 5.09 or 5.10 to secure any of the Secured Obligations.

 

37



--------------------------------------------------------------------------------

“Senior Secured Notes” means the 9.25% senior secured notes due 2017 issued
pursuant to the Indenture, dated as of December 18, 2009, among the Borrower,
the Parent, certain subsidiary guarantors and U.S. Bank National Association, as
trustee, outstanding on the Restatement Effective Date.

“Senior Secured Notes Indenture” means the indenture pursuant to which the
Senior Secured Notes are issued.

“Series” has the meaning assigned to such term in Section 2.23.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.

“Specified Time” means (a) with respect to the LIBO Rate, 10:00 a.m., London
time and (b) with respect to the EURIBO Rate, 10:00 a.m., Brussels time.

“Spot Exchange Rate” means, on any day, (a) with respect to any Alternative
Currency in relation to Dollars, the spot rate at which Dollars are offered on
such day for such Alternative Currency which appears on page FXFX of the Reuters
Screen at approximately 11:00 a.m., London time (and if such spot rate is not
available on the applicable page of the Reuters Screen, such spot rate as is
quoted by the Administrative Agent to major money center banks at approximately
11:00 a.m., New York City time) and (b) with respect to Dollars in relation to
any specified Alternative Currency, the spot rate at which such specified
Alternative Currency is offered on such day for Dollars which appears on page
FXFX of the Reuters Screen at approximately 11:00 a.m., London time (and if such
spot rate is not available on the applicable page of the Reuters Screen, such
spot rate as is quoted by the Administrative Agent to major money center banks
at approximately 11:00 a.m., New York City time). For purposes of determining
the Spot Exchange Rate in connection with an Alternative Currency Borrowing,
such Spot Exchange Rate shall be determined as of the Denomination Date for such
Borrowing with respect to the transactions in the applicable Alternative
Currency that will settle on the date of such Borrowing.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities made by the Parent or any of the Subsidiaries in
connection with a Permitted Receivables Financing that are customary for
Permitted Receivables Financings of the same type; provided that Standard
Securitization Undertakings shall not include any Guarantee of any Indebtedness
or collectability of any Receivables.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate or the Adjusted EURIBO Rate for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute

 

38



--------------------------------------------------------------------------------

eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Sterling” means lawful money of the United Kingdom.

“Sterling Limit” means an amount equal to $50,000,000.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent, including the Borrower.

“Subsidiary Loan Party” means any Subsidiary that is not the Borrower, a Foreign
Subsidiary, a NWO Subsidiary, an Immaterial Subsidiary or a Receivables
Subsidiary.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Revolving Percentage of the
total Swingline Exposure at such time.

“Swingline Lender” means (a) Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder or (b) any other Revolving Lender that agrees in
writing with the Borrower to become the Swingline Lender hereunder (with notice
to the Administrative Agent); provided that there shall not be more than one
Swingline Lender hereunder at any time.

 

39



--------------------------------------------------------------------------------

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, and includes all liabilities, penalties and interest
with respect to such amounts.

“Term Availability Period” means the period from and including the Restatement
Effective Date to and including the date that is 30 days after the Restatement
Effective Date or, if earlier, the date of termination of the Term Commitments.

“Term Commitment” means, with respect to each Term Lender, the commitment, if
any, of such Lender to make Term Loans, expressed as an amount representing the
maximum principal amount of the Term Loans to be made by such Lender, as such
commitment may be (i) reduced from time to time pursuant to Section 2.08 and
(ii) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Term Commitment, as
applicable. The initial aggregate amount of the Lenders’ Term Commitments is
$150,000,000.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means a loan made pursuant to Section 2.01(a).

“Term Maturity Date” means September 13, 2018, provided, however, that if the
aggregate principal amount of Senior Secured Notes outstanding on the date that
is 105 days prior to the scheduled maturity date of the Senior Secured Notes
exceeds $50,000,000, then the Term Maturity Date shall mean the date that is 90
days prior to the scheduled maturity date of the Senior Secured Notes.

“Total Assets” means, with respect to any Person as of any date, the amount of
total assets of such Person and its subsidiaries that would be reflected on a
balance sheet of such Person prepared as of such date on a consolidated basis in
accordance with GAAP.

“Total Indebtedness” means, as of any date, the sum (without duplication) of
(a) the aggregate principal amount of Indebtedness of the Parent and the
Subsidiaries outstanding as of such date that consists of Capital Lease
Obligations, obligations for borrowed money and obligations in respect of the
deferred purchase price of property or services, determined on a consolidated
basis, plus (b) the aggregate amount, if any, of Receivables Financing Debt of
the Parent and the Subsidiaries outstanding as of such date.

“Total Net Leverage Ratio” means, on any date, the ratio of (a) an amount equal
to (i) the Total Indebtedness as of such date, minus the (ii) lesser as of such
date of (A) $150,000,000 and (B) the aggregate amount of Unrestricted Cash to
(b) Consolidated EBITDA of the Parent for the period of four consecutive fiscal
quarters of the Parent ended

 

40



--------------------------------------------------------------------------------

on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter of the Parent most recently ended prior to
such date).

“Total Priority Indebtedness” means, as of any date, the sum (without
duplication) of all Priority Indebtedness of the Parent and the Subsidiaries
outstanding as of such date.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Adjusted EURIBO
Rate or (b) the Alternate Base Rate.

“Unrestricted Cash” means unrestricted cash and cash equivalents owned by the
Loan Parties and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (other than Liens created under the Loan
Documents, any Liens permitted by clause (k) of Section 6.02 and Liens
constituting Permitted Encumbrances of the type referred to in clause (g) of the
definition of such term).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Class (e.g., a
“Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Loan”
or “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Loan” or “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer

 

41



--------------------------------------------------------------------------------

to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (b) notwithstanding any other provision contained herein, (i) for
purposes of determining compliance with any provision of this Agreement, the
determination of whether a lease is to be treated as an operating lease or
capital lease shall be made without giving effect to any change in accounting
for leases pursuant to GAAP resulting from the implementation of proposed
Accounting Standards Update (ASU) Leases (Topic 840) issued August 17, 2010, or
any successor proposal and (ii) all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
Parent or any Subsidiary at “fair value”, as defined therein.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make Term Loans (in Dollars) to the
Borrower in up to two Borrowings from time to time during the Term Availability
Period in a principal amount at the time each Term Loan is made not exceeding
its Term Commitment at such time.

(b) Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make Revolving Loans (in Dollars or, subject to
Section 2.02(d), an Alternative Currency) to the Borrower from time to time
during the Revolving Availability Period, in an aggregate principal amount that
will not result in (i) such Revolving Lender’s Revolving Credit Exposure
exceeding such Revolving

 

42



--------------------------------------------------------------------------------

Lender’s Revolving Commitment, (ii) the sum of the total Revolving Credit
Exposures exceeding the total Revolving Commitments, (iii) the sum of the
Assigned Dollar Values of the aggregate principal amount of all outstanding
Revolving Loans denominated in Euro plus the total LC Exposure attributable to
Letters of Credit and LC Disbursements denominated in Euro exceeding the Euro
Limit, (iv) the sum of the Assigned Dollar Values of the aggregate principal
amount of all outstanding Revolving Loans denominated in Sterling plus the total
LC Exposure attributable to Letters of Credit and LC Disbursements denominated
in Sterling exceeding the Sterling Limit, (v) the sum of the Assigned Dollar
Values of the aggregate principal amount of all outstanding Revolving Loans
denominated in Kronor plus the total LC Exposure attributable to Letters of
Credit and LC Disbursements denominated in Kronor exceeding the Krona Limit, or
(vi) the sum of the Assigned Dollar Values of the aggregate principal amount of
all outstanding Revolving Loans denominated in Pesos plus the total LC Exposure
attributable to Letters of Credit and LC Disbursements denominated in Pesos
exceeding the Peso Limit.

(c) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing and Term Borrowing
denominated in Dollars shall be comprised entirely of ABR Loans or Eurodollar
Loans as the Borrower may request in accordance herewith and (ii) each Revolving
Borrowing denominated in an Alternative Currency shall be comprised entirely of
Eurodollar Loans. Each Swingline Loan shall, at the option of the Borrower, be
(i) an ABR Loan or (ii) a Swingline Loan that bears interest at a rate per annum
negotiated between the Borrower and the Swingline Lender. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15, 2.17 or 2.19 to the extent
such amounts would not have been payable had such Lender not exercised such
option.

(c) Subject to paragraph (d) of this Section, at the commencement of each
Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$5,000,000; provided that, for purposes of the foregoing, each Alternative
Currency Borrowing shall be deemed to be in an amount equal to the Dollar
Equivalent of the amount of such Borrowing at the time such Borrowing was made,
without giving effect to any adjustments to such amount

 

43



--------------------------------------------------------------------------------

pursuant to Section 2.22; provided further, that a Eurodollar Revolving
Borrowing may be in an aggregate amount that is required to finance the
reimbursement of an LC Disbursement denominated in an Alternative Currency as
contemplated by Section 2.05(e). At the time that each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Revolving Commitments or that is required to finance the reimbursement of
an LC Disbursement denominated in Dollars as contemplated by Section 2.05(e).
Each Swingline Loan shall be in an amount that is an integral multiple of
$500,000 and not less than $500,000. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of 10 Eurodollar Revolving Borrowings or 10 Eurodollar Term
Borrowings outstanding.

(d) Loans made pursuant to any Alternative Currency Borrowing shall be made in
the Alternative Currency specified in the applicable Borrowing Request in an
aggregate amount equal to the Alternative Currency Equivalent of the Dollar
amount specified in such Borrowing Request; provided that, for purposes of the
Borrowing amounts specified in paragraph (c), each Alternative Currency
Borrowing shall be deemed to be in a principal amount equal to its Assigned
Dollar Value.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days (or, in the case of a Revolving
Borrowing that is an Alternative Currency Borrowing, four Business Days) before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 12:00 noon, New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Term Borrowing or a Revolving
Borrowing;

(ii) the aggregate amount (expressed in Dollars) and, in the case of a Revolving
Borrowing, currency (which must be Dollars or an Alternative Currency) of the
requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

 

44



--------------------------------------------------------------------------------

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of any Borrowing denominated in Dollars is
specified, then the requested Revolving Borrowing shall be an ABR Borrowing. If
no currency is specified with respect to any Revolving Borrowing, then the
Borrower shall be deemed to have requested that such Borrowing be denominated in
Dollars. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower in
Dollars from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all outstanding Swingline Loans exceeding
$50,000,000 or (ii) the total Revolving Credit Exposures exceeding the total
Revolving Commitments; provided that the Swingline Lender may in its discretion
decline to make any Swingline Loan requested by the Borrower. Notwithstanding
the foregoing, the Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the unused Revolving Commitments would
be less than zero. The Borrower may refinance all or any part of a Swingline
Loan with another Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan from the Swingline Lender, the Borrower shall
notify the Swingline Lender of such request by telephone (confirmed by
facsimile) not later than 4:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and the amount of the
requested Swingline Loan. The Swingline Lender will, prior to making such
Swingline Loan available to the Borrower, notify the Administrative Agent of
such notice. The Swingline Lender shall make each Swingline Loan to be made by
it hereunder available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank) by
5:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

45



--------------------------------------------------------------------------------

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Revolving Lender, specifying in such notice such Revolving Lender’s
Applicable Revolving Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Lender’s Applicable Revolving Percentage of
such Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

(d) The Swingline Lender may be replaced at any time by written agreement among
the Borrower and a successor Swingline Lender (with notice to the Administrative
Agent and the replaced Swingline Lender). The Administrative Agent shall notify
the Revolving Lenders of any such replacement of the Swingline Lender. From and
after the effective date of any such replacement, (i) the successor Swingline
Lender shall have all the rights and obligations of the previous Swingline
Lender under this Agreement with respect to Swingline Loans made thereafter and
(ii) references herein to the term “Swingline Lender” shall be deemed to refer
to such successor or to the previous Swingline Lender, as the context shall
require. On the date of the replacement of a Swingline Lender hereunder, the
Borrower shall repay all Swingline Loans made by such

 

46



--------------------------------------------------------------------------------

Swingline Lender that are outstanding as of such date and such Swingline Lender
shall not have any obligation to make any Swingline Loans thereafter.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
currency in which such Letter of Credit is to be denominated (which shall be
Dollars or an Alternative Currency), the amount of such Letter of Credit
(expressed in the applicable currency), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $125,000,000, (ii) the total Revolving Credit Exposures shall not exceed
the total Revolving Commitments, (iii) the sum of the Assigned Dollar Values of
the aggregate principal amount of all outstanding Revolving Loans denominated in
Euro plus the total LC Exposure attributable to Letters of Credit and LC
Disbursements denominated in Euro shall not exceed the Euro Limit, (iv) the sum
of the Assigned Dollar Values of the aggregate principal amount of all
outstanding Revolving Loans denominated in Sterling plus the total LC Exposure
attributable to Letters of Credit and LC Disbursements denominated in Sterling
shall not exceed the Sterling Limit, (v) the sum of the Assigned Dollar Values
of the aggregate principal amount of all outstanding Revolving Loans denominated
in Krona plus the total LC Exposure attributable to Letters of Credit and LC
Disbursements denominated in Krona shall not exceed the Krona Limit and (vi) the
sum of the Assigned Dollar Values of the aggregate principal amount of all
outstanding Revolving Loans denominated in Pesos

 

47



--------------------------------------------------------------------------------

plus the total LC Exposure attributable to Letters of Credit and LC
Disbursements denominated in Pesos shall not exceed the Peso Limit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), subject to
automatic renewal provisions acceptable to the Issuing Bank, and (ii) the date
that is five Business Days prior to the Revolving Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Revolving
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of such Issuing Bank, such Revolving Lender’s Applicable
Revolving Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

To the extent that the Borrower fails to deposit cash collateral in the amount
required by the second sentence of Section 2.05(j), as and when so required, in
respect of any outstanding Letters of Credit referred to in such sentence, each
Revolving Lender hereby absolutely and unconditionally agrees to deposit with
the Administrative Agent, for the account of the applicable Issuing Bank for
such outstanding Letters of Credit, such Revolving Lender’s Applicable Revolving
Percentage of the aggregate amount available to be drawn under such outstanding
Letters of Credit promptly upon the request of the applicable Issuing Bank or
the Administrative Agent, and in any event on or prior to the Revolving Maturity
Date. Such payment shall be made in the same currency or currencies of the
applicable amount or amounts that the Borrower is required to deposit as cash
collateral in respect of any such outstanding Letter of Credit pursuant to
Section 2.05(j). Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.06 with respect to Revolving Loans made by such
Revolving Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall hold
such amount in accordance with the

 

48



--------------------------------------------------------------------------------

provisions of Section 2.05(j). Upon receipt by the Administrative Agent of
payments by the Revolving Lenders pursuant to this paragraph, the Borrower’s
obligation to provide such required cash collateral to the Administrative Agent
shall be discharged to the extent of such payments; provided that the Borrower
shall have an obligation to reimburse the Revolving Lenders for amounts paid to
the Administrative Agent pursuant to this paragraph in the same manner as
provided in Section 2.05(e) with respect to LC Disbursements, mutatis mutandis,
and interest shall accrue on unreimbursed amounts in the same manner as provided
in Section 2.05(h) with respect to LC Disbursements, mutatis mutandis. Promptly
following receipt by the Administrative Agent of any payments from the Borrower
pursuant to the reimbursement obligation in the previous sentence, the
Administrative Agent shall distribute such payment to the Revolving Lenders as
their interests may appear. Any payment made by a Revolving Lender pursuant to
this paragraph shall not constitute a Revolving Loan.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Local Time, on the date that is one Business Day after
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Local Time, on the date that such LC
Disbursement is made, or, if such notice has not been received by the Borrower
prior to such time on such date, then not later than 12:00 noon, Local Time, on
(i) the next Business Day after the Borrower receives such notice, if such
notice is received prior to 10:00 a.m., Local Time, on the day of receipt, or
(ii) the second Business Day following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, if such LC Disbursement is not less than the applicable minimum
borrowing amount set forth herein, the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with an ABR Revolving Borrowing or Swingline Loan
(with respect to a payment in Dollars) or a Eurodollar Revolving Borrowing (with
respect to a payment in an Alternative Currency) in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Eurodollar
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Revolving Lender’s Applicable Revolving Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Revolving Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
the Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such

 

49



--------------------------------------------------------------------------------

Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of a Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower may have or may acquire as a result of the payment by an Issuing Bank
of any draft or the reimbursement of the Borrower thereof) (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the applicable Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

50



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at (i) in
the case of an LC Disbursement denominated in Dollars, the rate per annum then
applicable to ABR Revolving Loans or (ii) in the case of an LC Disbursement
denominated in an Alternative Currency, the LIBO Rate (in the case of an LC
Disbursement denominated in Sterling) or EURIBO Rate (in the case of an LC
Disbursement denominated in Euro) that would apply to a Eurodollar Loan with an
interest period of one day plus the Applicable Rate with respect to Revolving
Eurodollar Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Revolving Lender to the extent of such payment.

(i) Replacement or Termination of an Issuing Bank. Any Issuing Bank may be
replaced at any time by written agreement among the Borrower and the successor
Issuing Bank (with notice to the Administrative Agent and the replaced Issuing
Bank). An Issuing Bank also may be terminated as an Issuing Bank hereunder by
mutual agreement of the Borrower and such Issuing Bank and notice to the
Administrative Agent, if after giving effect to such termination there remains
at least one Issuing Bank hereunder. The Administrative Agent shall notify the
Revolving Lenders of any such replacement or termination of an Issuing Bank. At
the time any such replacement or termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced or
terminated Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement or termination, (i) in the case of a
replacement, the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor (in the case of a replacement)
or to any previous Issuing Bank or to such successor and all previous Issuing
Banks, or to such terminated Issuing Bank (in the case of a termination), as the
context shall require. After the replacement or termination of an Issuing Bank
hereunder, the replaced or terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to

 

51



--------------------------------------------------------------------------------

Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders, an amount in cash equal to the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower as of such date (in the currency in which such Letters of Credit and LC
Disbursements are denominated) plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
Article VII. In addition, if the Revolving Maturity Date is the date that is 90
days prior to the scheduled maturity date of the Senior Secured Notes, then, on
the date (the “Cash Collateralization Date”) that is five (5) Business Days
prior to the Revolving Maturity Date, the Borrower shall deposit cash collateral
in the same manner as described in the immediately preceding sentence in an
amount equal to the LC Exposure in respect of any Letters of Credit which expire
after the Cash Collateralization Date. Any such deposits required under the two
immediately preceding sentences shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits in Permitted
Investments, which investments shall be made at the option and sole discretion
of the Administrative Agent (provided that the Administrative Agent shall use
reasonable efforts to make such investments) such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time (provided that moneys so deposited pursuant to the second
sentence of this paragraph shall only be applied to reimburse LC Disbursements
in respect of those Letters of Credit for which such deposits were made) or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement . If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount and
any interest or profits thereon (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Defaults have
been cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to the second sentence of this paragraph, such
amount and any interest or profits thereon (to the extent not applied as
aforesaid) shall be returned to

 

52



--------------------------------------------------------------------------------

the Borrower within three Business Days after the Borrower certifies to the
Administrative Agent that (i) the aggregate principal amount of Senior Secured
Notes outstanding does not exceed $50,000,000 and (ii) no Default has occurred
and is continuing.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time (in the case of a
Eurodollar Loan) or 2:00 p.m., Local Time (in the case of an ABR Loan), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower (i) in the United States, in the case of
Loans denominated in Dollars or (ii) in London, in the case of Loans denominated
in any Alternative Currency, in each case designated by the Borrower in the
applicable Borrowing Request; provided that Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the Type of Borrowing for which such Lender has not made its share
available. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type (if such Borrowing is
denominated in Dollars) or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate

 

53



--------------------------------------------------------------------------------

Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted. Notwithstanding any other provision of this Section, the Borrower
shall not be permitted to (i) change the currency or Class of any Borrowing or
(ii) convert any Alternative Currency Borrowing to an ABR Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) for any Borrowing denominated in Dollars, whether the resulting Borrowing
is to be an ABR Borrowing or a Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each participating Lender of the applicable
Class of the details thereof and of such Lender’s portion of each resulting
Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing (unless such Borrowing is denominated in an Alternative Currency, in
which case such Borrowing shall be continued as a Eurodollar Borrowing having an
Interest Period of one month’s duration).

 

54



--------------------------------------------------------------------------------

Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of a
Majority in Interest of any Class, has notified the Borrower of the election to
give effect to this sentence on account of such Event of Default, then, in each
such case, so long as such Event of Default is continuing (i) no outstanding
Borrowing of such Class denominated in Dollars may be converted to or continued
as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing of
such Class denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) unless repaid, each
Eurodollar Borrowing of such Class denominated in an Alternative Currency shall,
at the end of the Interest Period applicable thereto, be continued as a
Eurodollar Borrowing having an Interest Period of one month’s duration.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitments shall automatically terminate on the last
day of the Term Availability Period or, if earlier, upon the funding of the
second Borrowing of Term Loans, (ii) the Term Commitment of each Term Lender
shall be reduced upon the making by such Term Lender of each Term Loan by an
amount equal to the amount of such Term Loan and (iii) the Revolving Commitment
of each Revolving Lender shall automatically terminate on the Revolving Maturity
Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, without premium or penalty; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $5,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.11, the
Aggregate Revolving Credit Exposure would exceed the total Revolving
Commitments.

(c) The Revolving Commitments shall be reduced ratably as and to the extent
required by Section 2.11(d).

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the applicable Class of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination or reduction of the Revolving Commitments
under paragraph (b) of this Section delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Except as provided in Section 2.20(b), each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

55



--------------------------------------------------------------------------------

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Revolving Maturity Date, (ii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10 and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency, Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or to such payee and its registered
assigns).

SECTION 2.10. Amortization of Term Loans. (a) Subject to adjustment pursuant to
paragraph (d) of this Section, the Borrower shall repay the Term Loans in
quarterly installments on each March 31, June 30, September 30 and December 31
commencing March 31, 2014, and a final installment on the Term Maturity Date, as
follows: (i) in a principal amount equal to 1.25% of the aggregate principal
amount of Terms Loans made hereunder, on each of March 31, 2014, and each
quarterly payment date thereafter to and including June 30, 2015, (ii) in a
principal amount equal to 1.875% of the aggregate principal amount of Term Loans
made hereunder, on each of September 30, 2015 and each quarterly payment date
thereafter to and including June 30, 2016, (iii) in

 

56



--------------------------------------------------------------------------------

a principal amount equal to 2.50% of the aggregate principal amount of Term
Loans made hereunder, on each of September 30, 2016, and each quarterly payment
date thereafter prior to the Term Maturity Date and (iv) in a principal amount
equal to the balance of the aggregate principal amount of Term Loans made
hereunder, on the Term Maturity Date.

(b) The Borrower shall repay Incremental Term Loans of any Series in such
amounts and on such date or dates as shall be specified therefor in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series (as such amounts may be adjusted pursuant to paragraph (d) of this
Section or pursuant to such Incremental Facility Agreement).

(c) To the extent not previously paid, (i) all Term Loans shall be due and
payable on the Term Maturity Date and (ii) all Incremental Term Loans of any
Series shall be due and payable on the Incremental Term Maturity Date applicable
thereto.

(d) Any prepayment of the Term Loans shall be applied to reduce the subsequent
scheduled repayments of the Term Loans to be made pursuant to this Section in
direct order of maturity. Any prepayment of Incremental Term Loans of any Series
shall be applied to reduce the subsequent scheduled repayments of the
Incremental Term Loans of such Series in the same manner as provided in the
preceding sentence, unless otherwise provided in the applicable Incremental
Facility Agreement.

(e) Prior to any repayment of any Term Borrowings of any Class under this
Section, the Borrower shall select the Borrowing or Borrowings of the applicable
Class to be repaid and shall notify the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) of such selection not later than 11:00
a.m., New York City time, three Business Days before the scheduled date of such
repayment. Each repayment of a Term Borrowing shall be applied ratably to the
Loans included in the repaid Term Borrowing. Repayments of Term Borrowings shall
be accompanied by accrued interest on the amounts repaid.

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing of any Class in whole or in
part, subject to Section 2.16 but otherwise without premium or penalty, subject
to prior notice in accordance with paragraph (d) of this Section; provided that
any prepayment in respect of Term Loans or Incremental Term Loans shall be made
pro rata in respect of all Term Loans and Incremental Term Loans outstanding at
the time.

(b) If, on any Revaluation Date for any Alternative Currency Borrowing or any
Alternative Currency Letter of Credit, the total Revolving Credit Exposures
exceed 105% of the total Revolving Commitments, the Borrower shall, on the next
Interest Payment Date in respect of such Borrowing (or, in the case of a
Revaluation Date for an Alternative Currency Letter of Credit, on the next
Interest Payment Date that is at least three Business Days after such
Revaluation Date), prepay Revolving Borrowings or Swingline Loans in an
aggregate amount such that, after giving effect thereto, the total Revolving
Credit Exposures do not exceed the total Revolving Commitments.

 

57



--------------------------------------------------------------------------------

(c) If, as a result of any reduction in the Revolving Commitments, whether
pursuant to Section 2.08(c) or otherwise, the total Revolving Credit Exposures
exceed the total Revolving Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Loans in an aggregate amount such that, after giving
effect thereto, the total Revolving Credit Exposures do not exceed the total
Revolving Commitments.

(d) To the extent that Asset Dispositions in any fiscal year of the Parent are
consummated with respect to assets with an aggregate fair market value exceeding
$200,000,000 and any Net Cash Proceeds are received by or on behalf of the
Borrower or any Subsidiary in respect of such excess Asset Dispositions, (i) the
Term Loans and any Incremental Term Loans shall be prepaid ratably in an
aggregate principal amount equal to 100% of the amount of such Net Cash Proceeds
in respect of such excess Asset Dispositions; provided that, if any Senior
Secured Notes are outstanding, the Borrower shall offer to prepay such
outstanding Senior Secured Notes in an aggregate principal amount equal to such
Net Cash Proceeds as provided in the Senior Notes Indenture and any such
prepayment of Terms Loans and Incremental Terms Loans pursuant to this paragraph
shall be in an amount equal to the excess of such Net Cash Proceeds over the
aggregate principal amount of Senior Secured Notes prepaid as a result of such
offer; and (ii) to the extent that such Net Cash Proceeds exceed the aggregate
principal amount of outstanding Term Loans, Incremental Term Loans and Senior
Secured Notes so prepaid, the Revolving Commitments shall be reduced ratably in
an aggregate amount equal to such excess; provided that each Revolving Lender
shall have the right to refuse any such reduction in its Revolving Commitment by
giving written notice of such refusal to the Administrative Agent within five
(5) Business Days after such Revolving Lender’s receipt of notice from
Administrative Agent of such reduction in its Revolving Commitment.
Notwithstanding the foregoing, if the Borrower would otherwise be required to
make a prepayment or reduce Revolving Commitments pursuant to this paragraph but
notifies the Administrative Agent that it elects to reinvest the applicable Net
Cash Proceeds in capital assets useful in the business of the Borrower or any
Subsidiary and certifies that no Event of Default has occurred and is continuing
at such time, then no such prepayment or reduction shall be required if the
Borrower or any Subsidiary shall reinvest the applicable Net Cash Proceeds in
capital assets useful in the Borrower’s or a Subsidiary’s business within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
Borrower or a Subsidiary enters into a legally binding commitment to reinvest
such Net Cash Proceeds within twelve (12) months following receipt thereof, six
(6) months following the last day of such twelve (12) month period; provided
that (A) the aggregate amount of Net Cash Proceeds with respect to which
reinvestment elections may be made by the Borrower during any fiscal year shall
not exceed $150,000,000 and (B) to the extent that any such Net Cash Proceeds
that have not been so reinvested by the end of the period specified in
sub-clause (x) or (y) above, as applicable, a prepayment and/or reduction of
Revolving Commitments, as applicable (in the same manner that would have been
required if no reinvestment election had been made), shall be required in an
amount equal to such Net Cash Proceeds that have not been so reinvested.

(e) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by

 

58



--------------------------------------------------------------------------------

facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that a notice of prepayment may state that such notice is
conditioned upon the occurrence of an event specified in such notice, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice, the Administrative
Agent shall advise the participating Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same currency and Type
as provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate, on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Restatement
Effective Date to but excluding the date on which such Revolving Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans (based on Assigned Dollar
Values, in the case of Alternative Currency Loans) and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Effective Date to but excluding the later of the date
on which such Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Borrower and such Issuing Bank on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank

 

59



--------------------------------------------------------------------------------

(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Restatement Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to each of the Administrative Agent and the
Collateral Agent, for its own account, fees payable in the amounts and at the
times separately agreed upon between the Borrower and the Administrative Agent
or Collateral Agent, as the case may be.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Collateral Agent or
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the applicable Lenders.
Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan that is an ABR Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Borrowing denominated in a currency other than Euro, at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate, or (ii) in the case of a Eurodollar Revolving Borrowing
denominated in Euro, at the Adjusted EURIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans of the Class as to which such overdue amount relates or
the Class of Lender to which such overdue amount is owing (or, if such overdue

 

60



--------------------------------------------------------------------------------

amount is not related to a particular Class, the rate applicable to Revolving
ABR Loans) as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed on Revolving Borrowings denominated in Sterling
and interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or Adjusted EURIBO Rate or the EURIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing of any Class:

(a) the Administrative Agent reasonably determines (which reasonable
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
Adjusted EURIBO Rate as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class that the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of such Class by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
of such Class to, or continuation of any Borrowing of such Class as, a
Eurodollar Borrowing shall be ineffective and such Borrowing shall be converted
to or continued on the last day of the Interest Period applicable thereto as
(A) if such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in an Alternative Currency, as a Borrowing with an
Interest Period of one

 

61



--------------------------------------------------------------------------------

month’s duration bearing interest at a rate reasonably determined by the
Administrative Agent to be the cost to the Lenders of such Class of making or
maintaining the Loans comprising such Borrowing for such period plus the
Applicable Rate with respect to Eurodollar Loans of such Class (and such
Borrowing shall be treated as a Eurodollar Borrowing for all other purposes of
this Agreement); provided that, at the request of the Administrative Agent or
the Borrower, the Administrative Agent and the Borrower shall enter into
negotiations for a period of no more than 30 days for the purpose of agreeing to
a substitute basis for determining the rate of interest to be applied to such
Borrowing and any substitute basis agreed upon shall be, with the consent of the
Lenders of such Class, binding on all parties to this Agreement, (ii) if any
Borrowing Request requests a Eurodollar Borrowing of such Class denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing (or such Borrowing
shall not be made if the Borrower revokes (and in such circumstances, such
Borrowing Request may be revoked notwithstanding any other provision of this
Agreement) such Borrowing Request by telephonic notice, confirmed promptly in
writing, not later than 10:00 a.m., New York City time, on the proposed date of
such Borrowing) and (iii) if any Borrowing Request requests a Eurodollar
Revolving Borrowing of such Class denominated in an Alternative Currency, such
Borrowing shall be made as an ABR Borrowing denominated in Dollars (or such
Borrowing shall not be made if the Borrower revokes (and in such circumstances,
such Borrowing Request may be revoked notwithstanding any other provision of
this Agreement) such Borrowing request by telephonic notice, confirmed promptly
in writing, not later than 10:00 a.m., New York City time, on the proposed date
of such Borrowing); provided that if the circumstances giving rise to such
notice do not affect all applicable currencies, then Borrowings of such Class in
the currencies that are not affected shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or the Adjusted EURIBO rate, as applicable) or any Issuing
Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Lender or any Issuing Bank to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in,

 

62



--------------------------------------------------------------------------------

issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender or Issuing
Bank to be material, then the Borrower will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy or liquidity) by an amount deemed by such Lender or Issuing
Bank to be material, then from time to time the Borrower will pay to such Lender
or Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or the applicable Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, together with a reasonably detailed description of the basis
therefor, and including a certification by such Lender or Issuing Bank that its
claim for such compensation has been calculated and made in the same manner as
under other credit agreements with other borrowers that are similarly situated
and with respect to which the event entitling such Lender or Issuing Bank to
compensation hereunder also entitled such Lender or Issuing Bank to compensation
thereunder, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 30 days after
receipt thereof. Notwithstanding anything to the contrary in this Section 2.15,
a Lender or Issuing Bank shall not submit a claim for compensation under this
Section based upon clause (ii) of the proviso in the definition of “Change in
Law” unless it shall have determined that the making of such claim is consistent
with its general practices under similar circumstances in respect of similarly
situated borrowers with credit agreements entitling it to make such claims.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law

 

63



--------------------------------------------------------------------------------

giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) For the avoidance of doubt, the amount or amounts payable by the Borrower
pursuant to this Section 2.15 shall not include any amount or amounts payable by
the Borrower pursuant to Section 2.19.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(e) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate (or, in the
case of a Loan denominated in Euro, the Adjusted EURIBO Rate) that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest (as reasonably
determined by such Lender) which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency and of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, together with a reasonably
detailed calculation of such amount, shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 30 days after receipt
thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes; provided that if the Borrower shall be required to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions for
Indemnified Taxes (including any such deductions applicable to additional sums
payable under this Section 2.17(a)) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the

 

64



--------------------------------------------------------------------------------

full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, and without duplication of paragraph (a) hereof, the Borrower
shall timely pay, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes paid or payable by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) and any reasonable expenses (other than Excluded Taxes)
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Administrative Agent or such Lender or Issuing
Bank, as the case may be, provides the Borrower with a written record therefor
setting forth in reasonable detail the basis and calculation of such amounts.

(d) As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, to the extent such a
receipt is issued therefor, or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
any Tax under the law of the jurisdiction in which the Borrower is located, or
any treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Without limiting the generality of the foregoing, each Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
as required upon the

 

65



--------------------------------------------------------------------------------

expiration, obsolescence or invalidity, upon the request of the Borrower or the
Administrative Agent, but only if such Lender is legally entitled to do so),
whichever of the following is applicable:

(A) duly completed copies of the Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;

(B) duly completed copies of Internal Revenue Service Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the code, (B) a “10 percent shareholder” of the Parent
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code, and (y) duly
completed copies of Internal Revenue Service Form W-8BEN;

(D) any Lender that is not a Foreign Lender shall deliver to the Borrower
Internal Revenue Service Form W-9 or any subsequent versions thereof or
successors thereto, properly completed and duly executed. If any Lender fails to
deliver Form W-9 or any subsequent versions thereof or successors thereto as
required herein, then the Borrower may withhold from any payment to such party
an amount equivalent to the applicable backup withholding Tax imposed by the
Code, without reduction;

(E) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), Internal Revenue Service Form W-8IMY, accompanied by
Form W-8ECI, W-8BEN, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, such Foreign Lender may provide
Internal Revenue Service Form W-8BEN on behalf of each such beneficial owner; or

(F) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

 

66



--------------------------------------------------------------------------------

(ii) If a payment made to a Lender under any Loan Document would be subject to
withholding of U.S. Federal Tax under FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation shall not be required
if in the Lender’s sole and absolute judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Solely for purposes of this Section 2.17(e)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(f) If the Administrative Agent or a Lender or an Issuing Bank determines, in
its sole discretion, that it has received a refund of any Taxes to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender or Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other reasonable charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender or Issuing Bank in the event the Administrative Agent or such Lender or
Issuing Bank is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its Taxes which it deems confidential) to the Borrower or any other Person.

(g) Any Lender or Issuing Bank claiming any indemnity payment or additional
amounts payable pursuant to this Section 2.17 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested by the Borrower following the reasonable written
request by the Borrower if the making of such a filing would avoid the need for
or reduce the amount of any such indemnity payment or additional amounts that
may thereafter accrue and would not, in the sole determination of such Lender or
Issuing Bank, require the disclosure of information that the Lender or Issuing
Bank reasonably considers confidential or be otherwise disadvantageous to such
Lender or Issuing Bank.

 

67



--------------------------------------------------------------------------------

(h) Each Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for the full amount of (i) any Excluded Taxes attributable to
such Lender that are paid or payable by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority, and (ii) any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

(i) Each Fee Receiver hereby represents that it is a Permitted Fee Receiver and
agrees to update Internal Revenue Service Form W-9 (or its successor form) or
the applicable Internal Revenue Service Form W-8 (or its successor form) upon
any change in such Fee Receiver’s circumstances or if such form expires or
becomes inaccurate or obsolete, and to promptly notify the Borrower and the
Administrative Agent if such Fee Receiver becomes legally ineligible to provide
such form.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent (or, in the case of any amounts
received in respect of a Swingline Loan, at the discretion of the Swingline
Lender), be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 383 Madison Avenue, New York, New York
(or, in the case of amounts payable in an Alternative Currency, at such other
office in London as the Administrative Agent shall specify for such purpose by
notice the Borrower), except payments to be made directly to an Issuing Bank or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars, except that (i) all payments of
principal or interest in respect of any Loan (or of any amount payable under
Section 2.16 or 2.19 or, at the request of the applicable Lender, Section 2.15
or 2.17 in respect of any Loan) shall be made in the currency in which such Loan
is denominated, (ii) all payments in respect of an LC Disbursement denominated
in an Alternative Currency shall be payable in the currency

 

68



--------------------------------------------------------------------------------

in which such LC Disbursement is denominated and (iii) all fees payable in
respect of an Alternative Currency Letter of Credit shall be payable in the
currency in which such Letter of Credit is denominated.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the

 

69



--------------------------------------------------------------------------------

Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) of this Section 2.18(e), in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19. Additional Reserve Costs. (a) If and so long as any Lender is
required to make special deposits with the Financial Services Authority or the
Bank of England or to maintain reserve asset ratios or pay fees (other than
deposits or reserves reflected in the determination of the Adjusted LIBO Rate or
Adjusted EURIBO Rate, as the case may be), in each case in respect of any of
such Lender’s Alternative Currency Loans, such Lender may require the Borrower
to pay, contemporaneously with each payment of interest on such Loan, additional
interest on such Loan at a rate per annum equal to the Mandatory Costs Rate, as
defined in (and calculated in accordance with the formula and in the manner set
forth in) Exhibit D.

(b) If and so long as any Lender lending from a branch or office located in a
Participating Member State of the European Union that has adopted the Euro is
required to comply with reserve assets, liquidity, cash margin or other
requirements imposed by the European Central Bank or the European System of
Central Banks (but excluding requirements reflected in the Statutory Reserve
Rate or the Mandatory Costs Rate) in respect of any of such Lender’s Alternative
Currency Loans, such Lender may require the Borrower to pay, contemporaneously
with each payment of interest on such Loan, additional interest on such Loan at
a rate per annum determined by such Lender to be the cost to such Lender of
complying with such requirements in relation to such Loan.

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

 

70



--------------------------------------------------------------------------------

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not, in the reasonable judgment of such Lender, otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, Excluded Term Commitment Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (B) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.21. Redenomination of Sterling. (a) Each obligation of any party to
this Agreement to make a payment in Sterling shall be redenominated into Euro if
the United Kingdom adopts the Euro as its lawful currency after the date hereof,
at the time of such adoption (in accordance with the EMU Legislation). If, in
relation to Sterling, the basis of accrual of interest expressed in this
Agreement in respect of Sterling shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which the United Kingdom adopts the
Euro as its lawful currency; provided that if any Borrowing denominated in
Sterling is outstanding immediately prior to such date, such replacement shall
take effect, with respect to such Borrowing, at the end of the then current
Interest Period.

 

71



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent (in consultation with the Borrower)
may from time to time specify to be appropriate to reflect the adoption of the
Euro by the United Kingdom.

SECTION 2.22. Assigned Dollar Value. (a) With respect to each Alternative
Currency Borrowing, its “Assigned Dollar Value” shall mean the following:

(i) the Dollar amount specified in the Borrowing Request therefor unless and
until adjusted pursuant to the following clause (ii), and

(ii) as of each Revaluation Date with respect to such Alternative Currency
Borrowing, the “Assigned Dollar Value” of such Borrowing shall be adjusted to be
the Dollar Equivalent thereof (as determined by the Administrative Agent based
upon the applicable Spot Exchange Rate, which determination shall be conclusive
absent manifest error), subject to further adjustment in accordance with this
clause (ii) thereafter.

(b) The Assigned Dollar Value of an Alternative Currency Loan shall equal the
Assigned Dollar Value of the Alternative Currency Borrowing of which such Loan
is a part multiplied by the percentage of such Borrowing represented by such
Loan.

(c) With respect to each Alternative Currency Letter of Credit, its “Assigned
Dollar Value” shall mean the following:

(i) the Dollar Equivalent of the amount of such Alternative Currency Letter of
Credit (as determined by the Administrative Agent based on the applicable Spot
Exchange Rate as of the date such Alternative Currency Letter of Credit was
issued, which determination shall be conclusive absent manifest error), unless
and until adjusted pursuant to the following clause (ii), and

(ii) as of each Revaluation Date with respect to such Alternative Currency
Letter of Credit, the “Assigned Dollar Value” of such Letter of Credit shall be
adjusted to be the Dollar Equivalent thereof (as determined by the
Administrative Agent based upon the applicable Spot Exchange Rate as of the date
that is one Business Day before such Revaluation Date, which determination shall
be conclusive absent manifest error), subject to further adjustment in
accordance with this clause (ii) thereafter.

(d) The “Assigned Dollar Value” of an LC Disbursement in respect of an
Alternative Currency Letter of Credit shall mean the Dollar Equivalent thereof
based upon the same Spot Exchange Rate used to determine the Assigned Dollar
Value of such Alternative Currency Letter of Credit in accordance with paragraph
(c) above.

(e) The Administrative Agent shall notify the Borrower and the Lenders of any
change in the Assigned Dollar Value of any Alternative Currency Borrowing or

 

72



--------------------------------------------------------------------------------

Alternative Currency Letter of Credit (or LC Disbursement thereunder) promptly
following determination of such change.

SECTION 2.23. Incremental Facilities. (a) The Borrower, by written notice to the
Administrative Agent, may request the establishment of Incremental Revolving
Commitments and/or the establishment of Incremental Term Commitments; provided
that the aggregate amount of all Incremental Commitments established hereunder
shall not exceed $150,000,000. Such notice shall set forth (i) the amount and
type of the requested Incremental Commitments and (ii) the date on which such
Incremental Commitments are requested to become effective (which shall be not
less than 10 Business Days or more than 60 days after the date of such notice
unless otherwise agreed by the Borrower and the Administrative Agent), and, in
the case of a request for Incremental Revolving Commitments, shall offer each
Revolving Lender the opportunity to increase its Revolving Commitment, by its
Applicable Revolving Percentage of the proposed increased amount. Each such
Revolving Lender shall, by notice to the Borrower and the Administrative Agent
given not more than 15 days after the date of the Borrower’s notice, either
agree to increase its Revolving Commitment, by all or a portion of the offered
amount or decline to increase its Revolving Commitment (and any such Revolving
Lender that does not deliver such a notice within such period of 15 days shall
be deemed to have declined to increase its Revolving Commitment). In the event
that, on the 15th day after the Borrower shall have delivered a notice pursuant
to the first sentence of this paragraph relating to Incremental Revolving
Commitments, the Revolving Lenders shall have agreed pursuant to the preceding
sentence to increase their Revolving Commitments by an aggregate amount less
than the increase in the total Revolving Commitments requested by the Borrower,
the Borrower may, at its expense, arrange for one or more banks or other
financial institutions (any such bank or other financial institution being
called an “Augmenting Revolving Lender”), which may include any Revolving
Lender, to extend Revolving Commitments or increase their existing Revolving
Commitments in an aggregate amount equal to the unsubscribed amount. Each
Augmenting Revolving Lender, if not already a Revolving Lender hereunder, and
each Incremental Term Lender, if not already a Lender hereunder, shall be
subject to the approval of the Administrative Agent and, in the case of an
Augmenting Revolving Lender, the Swingline Lender and each Issuing Bank (which
approvals shall not be unreasonably withheld or delayed) and each Incremental
Lender shall execute all such documentation as the Administrative Agent shall
reasonably specify to evidence its Incremental Commitment and/or its status as a
Lender hereunder. Any increase in the total Revolving Commitments may be made in
an amount which is less than the increase requested by the Borrower if the
Borrower is unable to arrange for, or chooses not to arrange for, Augmenting
Revolving Lenders.

(b) The terms and conditions of any Incremental Revolving Commitment and Loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments and Loans and other extensions of credit made
thereunder, and shall be treated as a single Class with such Revolving
Commitments and Loans; provided that the Borrower at its election may pay
upfront or closing fees with respect to Incremental Revolving Commitments
without paying such fees with respect to the other Revolving Commitments. The
terms and conditions of any Incremental Term

 

73



--------------------------------------------------------------------------------

Commitments and the Incremental Term Loans to be made thereunder shall be,
except as otherwise set forth in the applicable Incremental Facility Agreement
with respect to pricing, amortization and maturity, identical to those of the
Term Commitments and the Term Loans (and otherwise shall be on terms and subject
to conditions reasonably satisfactory to the Administrative Agent); provided
that (i) the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
Term Loans and (ii) no Incremental Term Maturity Date shall be earlier than the
Term Maturity Date. Any Incremental Term Commitments established pursuant to an
Incremental Facility Agreement that have identical terms and conditions, and any
Incremental Term Loans made thereunder, shall be designated as a separate series
(each a “Series”) of Incremental Term Commitments and Incremental Term Loans for
all purposes of this Agreement.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by Parent, the Borrower,
each Incremental Lender providing such Incremental Commitments and the
Administrative Agent; provided that no Incremental Commitments shall become
effective unless (i) on the date of effectiveness thereof, immediately after
giving effect to such Incremental Commitments, no Default shall have occurred
and be continuing, (ii) on the date of effectiveness thereof and after giving
effect to the making of Loans and issuance of Letters of Credit thereunder, as
applicable, to be made on such date, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects, in each case on and as of such date, except in the case of
any such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be true and correct in all
material respects with respect to such prior date, (iii) the Borrower shall make
any payments required to be made pursuant to Section 2.16 in connection with
such Incremental Commitments and the related transactions under this Section and
(iv) Parent and the Borrower shall have delivered to the Administrative Agent an
officer’s certificate to the effect set forth in clauses (i), (ii) and
(iii) above and shall have satisfied all such other conditions (if any) as shall
be required pursuant to the applicable Incremental Facility Agreement. Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the

 

74



--------------------------------------------------------------------------------

Revolving Commitment of such Incremental Lender and (B) the Aggregate Revolving
Commitment shall be increased by the amount of such Incremental Revolving
Commitment, in each case, subject to further increase or reduction from time to
time as set forth in the definition of the term “Revolving Commitment”. For the
avoidance of doubt, upon the effectiveness of any Incremental Revolving
Commitment, the Revolving Exposure of the Incremental Revolving Lender holding
such Commitment, and the Applicable Percentage of all the Revolving Lenders,
shall automatically be adjusted to give effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments, if
any Revolving Loans are outstanding, the Borrower (i) shall prepay all Revolving
Loans then outstanding (including all accrued but unpaid interest thereon) and
(ii) may, at its option, fund such prepayment by simultaneously borrowing
Revolving Loans in accordance with this Agreement, which Revolving Loans shall
be made by the Revolving Lenders ratably in accordance with their respective
Applicable Revolving Percentage (calculated after giving effect to such
Incremental Revolving Commitments) provided that such prepayment of Revolving
Loans pursuant to this paragraph shall not be required if such Incremental
Revolving Commitments are effected entirely by ratably increasing the Revolving
Commitments of the existing Revolving Lenders. The payments made pursuant to
clause (i) above in respect of each Eurodollar Loan shall be subject to
Section 2.16.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Borrower in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.23(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
prepayments and borrowings required to be made pursuant to Section 2.23(e).

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any

 

75



--------------------------------------------------------------------------------

amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;

(c) if any Swingline Exposure or LC Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender then:

(i) the Swingline Exposure (other than any portion thereof with respect to which
such Defaulting Lender shall have funded its participation as contemplated by
Section 2.04(c)) and LC Exposure (other than any portion thereof attributable to
unreimbursed LC Disbursements with respect to which such Defaulting Lender shall
have funded its participation as contemplated by Sections 2.05(d) and 2.05(e))
of such Defaulting Lender shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Applicable Revolving Percentages but only to
the extent that the sum of all Non-Defaulting Lenders’ Revolving Exposures after
giving effect to such reallocation would not exceed the sum of all
Non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted to give effect to such reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based

 

76



--------------------------------------------------------------------------------

on the amount of such Defaulting Lender’s LC Exposure attributable to Letters of
Credit issued by each Issuing Bank) until and to the extent that such LC
Exposure is reallocated and/or cash collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure or LC Exposure, as applicable, will
be fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or cash collateral provided by the Borrower in accordance with
Section 2.24(c), and participating interests in any such funded Swingline Loan
or in any such issued, amended, renewed or extended Letter of Credit will be
allocated among the Non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, Parent, the Borrower, the Swingline
Lender and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders as the Administrative Agent shall determine may be necessary
in order for such Revolving Lender to hold such Loans in accordance with its
Applicable Revolving Percentage.

ARTICLE III

Representations and Warranties

Each of the Parent and the Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Parent and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Restatement Transactions
entered or to be entered into by each Loan Party are within such Loan Party’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action. This Agreement has been duly executed and
delivered by the Parent and the Borrower and constitutes, and each other Loan
Document to which any Loan Party is or is to be a party constitutes, or when
executed and delivered by such Loan

 

77



--------------------------------------------------------------------------------

Party, will constitute, a legal, valid and binding obligation of the Parent, the
Borrower and such other Loan Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Restatement Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except registrations and
filings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Parent or any Subsidiary or its
assets the violation or breach of which would result in or would reasonably be
expected to result in a Material Adverse Effect, or give rise to a right
thereunder to require any payment to be made by the Parent or any Subsidiary,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Parent or any Subsidiary, except Liens created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Parent
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2012, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2013, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2012, there has been no material adverse change in the
business, assets, operations or financial condition of the Parent and the
Subsidiaries, taken as a whole.

SECTION 3.05. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent or the Borrower, threatened
against or affecting the Parent or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Restatement Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any Subsidiary
(i) has failed to comply

 

78



--------------------------------------------------------------------------------

with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.06. Compliance with Laws and Agreements. Each of the Parent and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.07. Investment Company Status. Neither the Parent nor any of the
Subsidiaries is required to register as an “investment company” as that term is
defined in the Investment Company Act of 1940.

SECTION 3.08. Taxes. Each of the Parent and the Subsidiaries has timely filed or
caused to be filed all Federal and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Parent or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.09. ERISA. (a) Each of the Parent and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, would reasonably be expected to result in a
Material Adverse Effect.

(b) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan. With respect to each Foreign Pension Plan,
none of the Parent, its Affiliates or any of their respective directors,
officers, employees or agents has engaged in a transaction that could subject
the Parent or any Subsidiary, directly or indirectly, to a tax or civil penalty
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect. With respect to each Foreign Pension Plan,
reserves have been established in the financial statements furnished to Lenders
in respect of any unfunded liabilities in accordance with applicable law or,
where required, in accordance with ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained. The aggregate
unfunded liabilities with respect to such Foreign Pension Plans would not
reasonably be expected to result in a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

SECTION 3.10. Disclosure. None of the reports, financial statements or other
information furnished by or on behalf of the Parent or the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of the
Loan Documents or delivered thereunder, taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information or any information concerning future proposed and intended
activities of the Parent and the Subsidiaries, the Parent and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projections and information are forward looking statements which by their nature
are subject to significant uncertainties and contingencies, many of which are
beyond the Parent’s and the Borrower’s control, and that actual results may
differ, perhaps materially, from those expressed or implied in such forward
looking statements, and no assurance can be given that the projections will be
realized).

SECTION 3.11. Subsidiaries. Schedule 3.11 sets forth the name and jurisdiction
of organization of, and the direct or indirect ownership interest of the Parent
in, each Subsidiary, and identifies each Subsidiary that is a Subsidiary Loan
Party, in each case, as of the Restatement Effective Date.

SECTION 3.12. Properties. (a) Each of the Parent and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business (including its Mortgaged Properties), except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
and any other Liens permitted under Section 6.02.

(b) Each of the Parent and its Subsidiaries owns, or is licensed to use, all
Intellectual Property material to the business of the Parent and the
Subsidiaries (taken as a whole) as presently conducted, and the use thereof by
the Parent and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(c) Schedule 3.12 sets forth the address of each real property that is owned by
the Parent or any of its Subsidiaries as of the Restatement Effective Date, and,
in the case of each such property designated on such Schedule as a Mortgaged
Property, the proper jurisdiction for filing of a Mortgage in respect thereof.

(d) As of September 13, 2013, no Loan Party has received notice of, or has
knowledge of, any pending or contemplated condemnation proceeding affecting any
Mortgaged Property or any sale or disposition thereof in lieu of condemnation.
Neither any Mortgaged Property nor any interest therein is subject to any right
of first refusal, option or other contractual right to purchase such Mortgaged
Property or interest therein; provided that prior to the date that is 45 days
after September 13, 2013, this representation is made only to the Borrower’s
best knowledge, and thereafter, this representation is made

 

80



--------------------------------------------------------------------------------

only to the best knowledge of the Borrower, with respect to those Mortgaged
Properties that are not Material Properties.

SECTION 3.13. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Collateral Agent, together with instruments of transfer duly endorsed in blank,
the security interest created under the Collateral Agreement will constitute a
fully perfected security interest in all right, title and interest of the
pledgors thereunder in such Collateral, prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral (as defined
therein) to the extent perfection can be obtained by filing Uniform Commercial
Code financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted by Section 6.02.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and when the Mortgages have been recorded or
filed, as applicable, in the jurisdictions specified therein, the Mortgages will
constitute a fully perfected security interest in all right, title and interest
of the mortgagors in the Mortgaged Properties and the proceeds thereof, prior
and superior in right to any other Person, but subject to Liens permitted by
Section 6.02.

(c) Upon the recordation of the Copyright Security Agreement with the United
States Copyright Office pursuant to 17 U.S.C. § 205 and the regulations
thereunder and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the material Copyrights in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted by Section 6.02 (it being understood that subsequent recordings in the
United States Copyright Office may be necessary to perfect a security interest
in such Copyrights acquired by the Loan Parties after the Restatement Effective
Date).

(d) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral

 

81



--------------------------------------------------------------------------------

subject thereto, and will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the Collateral subject thereto,
prior and superior to the rights of any other Person, except for rights secured
by Liens permitted by Section 6.02.

(e) This Section 3.13 shall not apply during any Collateral Release Period.

SECTION 3.14. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their directors, officers, employees and
agents with applicable Anti-Corruption Laws and Sanctions, and the Borrower and
its Subsidiaries are in compliance with applicable Anti-Corruption Laws and
Sanctions in all material respects. None of (a) the Borrower or any Subsidiary,
(b) to the knowledge of the Borrower, any director, officer or employee of the
Borrower or any Subsidiary or (c) to the knowledge of the Borrower, any agent of
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person
or in violation of any Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. [Intentionally Omitted.]

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit (other than any extension or renewal of any
Letter of Credit without any increase in the stated amount of such Letter of
Credit), is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents (except in the case of Revolving Loans made and Letters of Credit
issued after the Restatement Effective Date, the representation and warranty set
forth in Section 3.04(b)) shall be true and correct in all material respects on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall have been true and correct in all
material respects with respect to such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit (except those specified in the parenthetical contained in the
introductory paragraph of this Section 4.02) shall be deemed to constitute a
representation and warranty by the Parent and

 

82



--------------------------------------------------------------------------------

the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent and the Borrower covenant
and agree with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Parent or the
Borrower will furnish to the Administrative Agent (and, when furnished, the
Administrative Agent will promptly furnish to the Lenders):

(a) within 90 days after the end of each fiscal year of the Parent, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that it is understood and agreed that the delivery of the
Parent’s Form 10-K and annual report for the applicable fiscal year shall
satisfy the requirements of this clause (a) if such materials contain the
information required by this clause (a);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its condensed consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided that it
is understood and agreed that the delivery of the Parent’s Form 10-Q for the
applicable fiscal quarter shall satisfy the requirements of this clause (b) if
such materials contain the information required by this clause (b);

(c) concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Parent (i) certifying
as to

 

83



--------------------------------------------------------------------------------

whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.09 or Section 6.10, as applicable, and Section 6.11
and (iii) stating whether any change in GAAP or in the application thereof
affecting the financial statements accompanying such certificate in any material
respect has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on such financial statements;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Parent to its
shareholders generally, as the case may be; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request.

Any financial statement, report, proxy statement or other material required to
be delivered pursuant to clause (a), (b) or (d) of this Section shall be deemed
to have been furnished to the Administrative Agent and each Lender on the date
that the Parent notifies the Administrative Agent that such financial statement,
report, proxy statement or other material is posted on the Securities and
Exchange Commission’s website at www.sec.gov or on the Parent’s website at
www.aam.com; provided that the Administrative Agent will promptly inform the
Lenders of any such notification by the Parent; provided further that the Parent
will furnish paper copies of such financial statement, report, proxy statement
or material to the Administrative Agent or any Lender that requests, by notice
to the Parent, that the Parent do so, until the Parent receives notice from the
Administrative Agent or such Lender, as applicable, to cease delivering such
paper copies.

SECTION 5.02. Notices of Material Events. The Parent or the Borrower will
furnish to the Administrative Agent (and when furnished, the Administrative
Agent will promptly furnish to the Lenders) written notice of the following,
promptly after any executive officer or Financial Officer of the Parent or the
Borrower obtains actual knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent or any
Subsidiary that involves a reasonable possibility of an adverse determination

 

84



--------------------------------------------------------------------------------

and that, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would result in or would reasonably be expected
to result in a Material Adverse Effect; and

(d) any other development that would result in or would reasonably be expected
to result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Parent and the Borrower will,
and will cause each of the other Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that (i) the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 and (ii) neither the Parent nor any of its Subsidiaries shall be
required to preserve any rights, licenses, permits or franchises, if the Parent
or such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of its business and if the loss thereof would not have
and would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Payment of Obligations. The Parent and the Borrower will, and will
cause each of the other Subsidiaries to, pay its obligations, including Tax
liabilities (but excluding Indebtedness), that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Parent, the
Borrower or such other Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.

SECTION 5.05. Maintenance of Properties; Insurance. The Parent and the Borrower
will, and will cause each of the other Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are reasonable and prudent, as well as such insurance as is
required by any Security Document.

SECTION 5.06. Books and Records; Inspection Rights. The Parent and the Borrower
will, and will cause each of the other Subsidiaries to, keep proper financial
books of record and account in which full, true and correct entries are made of
all financial dealings and transactions in relation to its business and
activities in order to produce its financial statements in accordance with GAAP.
The Parent and the Borrower will, and will cause each of the other Subsidiaries
to, permit any representatives designated by the

 

85



--------------------------------------------------------------------------------

Administrative Agent or any Lender, upon reasonable prior notice and at the
applicable Lender’s expense, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested (subject to reasonable requirements of confidentiality, including
requirements imposed by law or contract).

SECTION 5.07. Compliance with Laws. The Parent and the Borrower will, and will
cause each of the other Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their directors,
officers, employees and agents with applicable Anti-Corruption Laws and
Sanctions. No Borrowing will be made or Letter of Credit issued, and no proceeds
of any Borrowing will be used, (a) for the purpose of funding payments to any
officer or employee of a Governmental Authority, Person controlled by a
Governmental Authority, political party, official of a political party,
candidate for political office or other Person acting in an official capacity,
in each case in violation of applicable Anti-Corruption Laws, (b) for the
purpose of financing the activities of any Sanctioned Person or (c) in any
manner that would result in the violation of Sanctions by any party hereto.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for general corporate purposes, including to pay fees and expenses
incurred in connection with the Restatement Transactions, to refinance
Indebtedness under the Existing Credit Agreement and to repurchase, redeem or
discharge outstanding Senior Secured Notes. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. Letters of Credit will be issued only to support obligations of the Parent
and Subsidiaries incurred in the ordinary course of business.

SECTION 5.09. Additional Subsidiary Loan Parties. If any Subsidiary Loan Party
is formed or otherwise acquired after the date hereof or any Subsidiary that is
not a Subsidiary Loan Party subsequently becomes a Subsidiary Loan Party, then,
in each case, within 15 Business Days thereafter (which period may be extended
by the Administrative Agent in its sole discretion) the Parent or the Borrower
shall notify the Administrative Agent thereof and cause such Subsidiary to
(i) execute a supplement to the Guarantee Agreement (substantially in the form
provided as an annex thereto or otherwise in form and substance reasonably
satisfactory to the Administrative Agent) in order to become a Guarantor and
(ii) satisfy the Collateral Requirement; provided however that clause (ii) of
this Section shall not apply during any Collateral Release Period.

SECTION 5.10. Information Regarding Collateral. (a) The Parent or the Borrower
will furnish to the Collateral Agent prompt written notice of any change (i) in
the legal name of any Loan Party, as set forth in its organizational documents,
(ii) in the jurisdiction of organization or the form of organization of any Loan
Party (including as a

 

86



--------------------------------------------------------------------------------

result of any merger or consolidation), or (iii) in the organizational
identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a Uniform Commercial Code financing statement, the Federal
Taxpayer Identification Number of such Loan Party. The Parent and the Borrower
agree not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01, the
Parent or the Borrower shall deliver to the Administrative Agent a certificate
of a Financial Officer attaching a Perfection Schedule setting forth any
changes, including all additions, in the information required pursuant to the
Perfection Schedule (other than Sections 2-6 thereof) or confirming that there
has been no change in such information since the Perfection Schedule included in
the Collateral Agreement on September 13, 2013, or the date of the most recent
certificate delivered pursuant to this Section.

(c) The Borrower (i) will furnish to the Collateral Agent and the Administrative
Agent prompt written notice of any casualty or other insured damage to any
material portion of any Collateral or the commencement of any action or
proceeding for the taking of any Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (ii) will ensure that the net proceeds of any such event (whether in the
form of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of the Security Documents.

(d) This Section 5.10 shall not apply during any Collateral Release Period.

SECTION 5.11. Further Assurances. (a) Each of the Parent and the Borrower will,
and will cause each Subsidiary Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral Requirement to
be and remain satisfied at all times or otherwise to effectuate the provisions
of the Loan Documents, all at the expense of the Loan Parties.

(b) If any material assets (including any real property or improvements thereto
or any interest therein having an aggregate fair market value or purchase price
exceeding $25,000,000, other than leasehold interests in real property not owned
by the Parent or a Subsidiary) are acquired by any Loan Party after the
Restatement Effective Date, (other than assets constituting Collateral under the
Collateral Agreement that become subject to the Lien of the Collateral Agreement
upon acquisition thereof), the Borrower will notify the Administrative Agent and
the Lenders thereof, and, if requested by the

 

87



--------------------------------------------------------------------------------

Administrative Agent or the Required Lenders, the Parent and the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations (in
the same manner as Collateral under the Collateral Agreement secures the Secured
Obligations) and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to cause the Collateral Requirement to be satisfied with respect to such
assets, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties.

(c) This Section 5.11 shall not apply during any Collateral Release Period.

SECTION 5.12. Prepayment of Senior Secured Notes. If, by October 31, 2013, the
Senior Secured Notes have not been repaid, prepaid, redeemed, repurchased or
retired in a principal amount not less than the aggregate net proceeds of the
Term Loans, then the Borrower shall promptly commence the process of repaying,
prepaying, redeeming, repurchasing or retiring the Senior Secured Notes in
accordance with the provisions thereof in a principal amount not less than the
aggregate net proceeds of the Term Loans; provided that, in any event, such
repayment, prepayment, redemption, repurchase or retirement shall be completed
no later than December 16, 2013.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Parent and the Borrower covenant and agree with the
Lenders that:

SECTION 6.01. Indebtedness; Disqualified Equity Interests. (a) The Parent and
the Borrower will not, and will not permit any other Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, including pursuant to any
Guarantee of Indebtedness of the Parent or another Subsidiary, except:

(i) Indebtedness owing to the Parent or another Subsidiary, if also permitted by
Section 6.04;

(ii) Guarantees of Indebtedness of the Parent or a Subsidiary, if also permitted
by Section 6.04;

(iii) Indebtedness under the Loan Documents;

(iv) (A) the Senior Secured Notes, (B) Existing Senior Notes outstanding on the
Restatement Effective Date, and any Permitted Refinancing Indebtedness incurred
to refinance any such Indebtedness, and (C) other Indebtedness existing as of
the Restatement Effective Date and set forth on Schedule 6.01 hereto;

 

88



--------------------------------------------------------------------------------

(v) Priority Indebtedness (other than Indebtedness of Foreign Subsidiaries and
Indebtedness otherwise permitted under this Section 6.01); provided that (A) the
aggregate principal amount of Indebtedness permitted by this clause shall not
exceed $100,000,000 at any time outstanding and (B) not more than $75,000,000 of
the aggregate principal amount of such Indebtedness (other than Receivables
Financing Debt and any Indebtedness secured by Liens permitted by clause (e) of
Section 6.02) shall be secured by Liens; provided further that, the limitation
in each of clause (A) and clause (B) above may be exceeded if, at the time any
such Indebtedness is incurred (or results from a Permitted Acquisition) in
excess of such limitation (both before and after giving effect to such
incurrence and application of the proceeds thereof), no Default shall exist or
shall result therefrom and the Net Priority Leverage Ratio or the Total Net
Leverage Ratio, as applicable, shall not exceed (i) the ratio required to be in
compliance with Section 6.09 or Section 6.10, as applicable at such time, as of
the last day of the most recent fiscal quarter ended prior to such date of
incurrence for which financial statements are available, less (ii) 0.25;

(vi) (A) unsecured debt securities issued by the Borrower in the capital markets
after the Restatement Effective Date (which may be guaranteed by the Parent or
any Loan Parties), the net proceeds of which are applied for general corporate
purposes, including to the refinancing of all or any portion of the Existing
Senior Notes or Senior Secured Notes or to the funding of pension plans,
provided that the aggregate principal amount of all such debt securities so
issued shall not exceed $300,000,000, and all such debt securities shall mature
later than, and shall not require any scheduled principal payments (except any
prepayment required upon the occurrence of a change in control) prior to, the
earlier of the latest Maturity Date and the scheduled maturity of the
Indebtedness refinanced thereby (or, in the case of debt securities issued to
fund pension plans, the date that is 180 days after the latest Maturity Date),
and (B) other unsecured Indebtedness incurred after the Restatement Effective
Date that is not Priority Indebtedness; provided that the aggregate principal
amount of any such other unsecured Indebtedness permitted by this clause
(B) shall not exceed $400,000,000 at any time outstanding; provided further that
such limitation may be exceeded if, at the time any such Indebtedness is
incurred (or results from a Permitted Acquisition) in excess of such limitation
(both before and after giving effect to such incurrence and the application of
the proceeds thereof), no Default shall exist or shall result therefrom and, as
applicable, (x) the Total Net Leverage Ratio shall not exceed the ratio required
to be in compliance with Section 6.10 or (y) the Net Priority Leverage Ratio
shall not exceed (i) the ratio required to be in compliance with Section 6.09 as
of the last day of the most recent fiscal quarter ended prior to such date of
incurrence for which financial statements are available, less (ii) 0.25;

(vii) other Indebtedness of any Foreign Subsidiary and Receivables Financing
Debt attributable to Receivables of any Foreign Subsidiary; provided that the
aggregate principal amount of Indebtedness permitted by this clause (other than
Indebtedness owing by a Foreign Subsidiary to another Foreign Subsidiary)

 

89



--------------------------------------------------------------------------------

shall not exceed $300,000,000 at any time outstanding; provided further that
such limitation may be exceeded if, at the time any such Indebtedness is
incurred (or results from results from a Permitted Acquisition) in excess of
such limitation (both before and after giving effect to such incurrence) no
Default shall exist or shall result therefrom and the Net Priority Leverage
Ratio or the Total Net Leverage Ratio, as applicable, shall not exceed (i) the
ratio required to be in compliance with Section 6.09 or Section 6.10, as
applicable at such time, as of the last day of the most recent fiscal quarter
ended prior to such date of incurrence for which financial statements are
available, less (ii) 0.25;

(viii) Permitted Second Lien Indebtedness; provided that the aggregate principal
amount of Indebtedness permitted by this clause shall not exceed $300,000,000 at
any time outstanding and that no Default shall exist at the time any such
Indebtedness is incurred or shall result therefrom; provided further that
Permitted Second Lien Indebtedness shall not be permitted during a Collateral
Release Period unless such Permitted Second Lien Indebtedness is unsecured; and

(ix) Receivables Financing Debt attributable to any Permitted Receivables
Financing; provided that the aggregate principal amount of Indebtedness
permitted by this clause shall not exceed $75,000,000 at any time outstanding
and that no Default shall exist at the time any such Indebtedness is incurred or
shall result therefrom.

(b) None of the Parent, the Borrower or any other Subsidiary will issue any
Disqualified Equity Interests, other than any such issuance by a Subsidiary to
the Parent or another Subsidiary (except by a Subsidiary that is not a Loan
Party to a Loan Party) otherwise permitted by this Agreement.

SECTION 6.02. Liens. The Parent and the Borrower will not, and will not permit
any other Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Parent or any Subsidiary existing
on the Restatement Effective Date (other than Liens of the type permitted under
clause (g) of this Section) and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Parent or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Restatement Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary or existing on any property or asset of any

 

90



--------------------------------------------------------------------------------

Person that becomes a Subsidiary after June 30, 2011 prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent or any Subsidiary, (iii) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof and (iv) if such Lien secures Indebtedness, such Indebtedness is
permitted by Section 6.01 and the aggregate principal amount of all Indebtedness
secured by Liens permitted by this clause (d) does not exceed $75,000,000;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary on or after June 30, 2011; provided that (i) such Liens
secure Indebtedness incurred to finance the acquisition, construction or
improvement of such fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 360 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby is permitted by Section 6.01 and does not exceed
the cost of acquiring, constructing or improving such fixed or capital assets,
and (iv) such Liens shall not apply to any other property or assets of the
Parent or any Subsidiary (other than to accessions to such fixed or capital
assets and provided that individual financings of equipment provided by a single
lender may be cross-collateralized to other financings of equipment provided
solely by such lender);

(f) any other Lien on any property or asset of any Foreign Subsidiary; provided
that (i) such Lien secures Indebtedness or other obligations of such Subsidiary
that is not Guaranteed by any Loan Party and (ii) with respect to Indebtedness
such Indebtedness is permitted by Section 6.01;

(g) Liens comprising easements, rights of way or other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or do not materially interfere with the ordinary conduct of
business of the Parent or any Subsidiary;

(h) assignments and sales of Receivables and Related Security pursuant to a
Permitted Receivables Financing and Liens arising pursuant to a Permitted
Receivables Financing on Receivables and Related Security sold or financed in
connection with such Permitted Receivables Financing; provided that the related
Receivables Financing Debt is permitted by Section 6.01;

 

91



--------------------------------------------------------------------------------

(i) (i) any Lien securing Indebtedness permitted by clause (v) of
Section 6.01(a) and (ii) any other Lien securing Indebtedness or other
obligations of any Loan Party to the extent such Indebtedness and other
obligations do not exceed $75,000,000; provided that any such Lien referred to
in sub-clause (i) and (ii) above shall not attach to Restricted Property and, if
any such Lien attaches to Collateral, such Lien shall be junior to the Liens
granted pursuant to the Loan Documents;

(j) any purchase option, call or similar right of a third party that owns Equity
Interests in a NWO Subsidiary with respect to any Equity Interests in such NWO
Subsidiary that are customary among parties to a joint venture; and

(k) Liens securing Permitted Second Lien Indebtedness; provided that such Liens
attach only to the Collateral and are subject to a Second Lien Intercreditor
Agreement; provided further that such Liens shall not be permitted during a
Collateral Release Period.

SECTION 6.03. Fundamental Changes. (a) The Parent and the Borrower will not, and
will not permit any other Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of the assets of the Parent and
the Subsidiaries, taken as a whole, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person (other than the Borrower) may
merge into the Parent in a transaction in which the Parent is the surviving
corporation, (ii) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and, if a Loan Party is a party to
such merger, then the surviving entity is a Loan Party, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of its assets to another Subsidiary,
(iv) any Subsidiary (other than the Borrower or a Guarantor (except for
International Holdco to the extent described below)) may liquidate or dissolve
if the Parent determines in good faith that such liquidation or dissolution is
in the best interests of the Parent and is not materially disadvantageous to the
Lenders and (v) any Permitted Reorganization shall be permitted; provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.

(b) The Parent will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any line of business other than lines of business
conducted by the Parent and its Subsidiaries on the Restatement Effective Date
and lines of business reasonably related or incidental thereto.

(c) International Holdco will not engage in any business or activity other than
the ownership of Equity Interests and other investments in Foreign Subsidiaries
and activities incidental thereto. International Holdco will not own or acquire
any assets (other than Equity Interests and other investments in Foreign
Subsidiaries, cash and Permitted Investments) or incur any liabilities (other
than liabilities under the Loan Documents, liabilities imposed by law, including
Tax liabilities, and other liabilities incidental to its

 

92



--------------------------------------------------------------------------------

existence and permitted business and activities). International Holdco will not
sell, transfer or otherwise dispose of any of the Equity Interests or other
investments in the Foreign Subsidiaries located in China or India to the Parent
or any other Subsidiary; provided that International Holdco may transfer such
Equity Interests and other investments to any wholly-owned Foreign Subsidiary of
International Holdco or of the Parent but, in such event, all such Equity
Interests shall remain owned by International Holdco or a wholly-owned Foreign
Subsidiary of International Holdco or of the Parent unless and until sold or
otherwise disposed of to a Person other than the Parent or a Subsidiary in
compliance with this Agreement; provided further that International Holdco may
dissolve or liquidate or merge with or into the Borrower or any other Loan Party
the assets of which at such time do not include Equity Interests or other
investments in Foreign Subsidiaries.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Parent and Borrower will not, and will not permit any of the other Subsidiaries
(other than a Receivables Subsidiary) to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly owned Subsidiary
prior to such merger) any Equity Interests, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:

(a) cash and Permitted Investments;

(b) investments existing on the Restatement Effective Date and set forth on
Schedule 6.04A plus (x) any additional investments in the Persons identified on
such Schedule that, as of June 30, 2011, are required by contract or law to be
made after the Restatement Effective Date and (y) other investments that may be
required to be made in such Persons after June 30, 2011 either by contract or
law; provided that the aggregate amount of investments permitted by clauses
(x) and (y) shall not exceed $25,000,000;

(c) investments by the Parent, the Borrower and the other Subsidiaries in Equity
Interests in their respective Subsidiaries, and by any Foreign Subsidiary in
Equity Interests in any other Foreign Subsidiary; provided that (i) the
Subsidiary in which such investment is made is a Subsidiary before such
investment is made, or such investment is made in connection with the formation
of such Subsidiary and (ii) the aggregate amount of investments by Loan Parties
in, and loans and advances by Loan Parties to, and Guarantees (other than
Excluded Guarantees) by Loan Parties of Indebtedness and other obligations of,
Subsidiaries that are not Loan Parties (excluding, without duplication, all such
investments, loans or advances existing on the Restatement Effective Date) shall
not exceed $250,000,000 at any time outstanding (disregarding any write-down or
write-off of any such loan, advance or other investment);

 

93



--------------------------------------------------------------------------------

(d) loans or advances made by the Parent to any Subsidiary and made by any
Subsidiary to the Parent or any other Subsidiary; provided that the amount of
such loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties shall be subject to the limitation set forth in clause (c) above;

(e) Guarantees by the Parent of obligations of any Subsidiary and Guarantees by
any Subsidiary of obligations of the Parent or any other Subsidiary; provided
that (i) a Subsidiary that is not a Loan Party shall not Guarantee any
obligations of any Loan Party and (ii) the aggregate amount of Indebtedness and
other obligations of Subsidiaries that are not Loan Parties that is guaranteed
by any Loan Party shall be subject to the limitation set forth in clause
(c) above;

(f) loans and advances to employees in the ordinary course of business of the
Parent and the Subsidiaries as presently conducted in an aggregate amount not to
exceed $10,000,000 at any time outstanding (disregarding any write-down or
write-off thereof):

(g) Permitted Acquisitions;

(h) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) investments and Guarantees described on Schedule 6.04B;

(j) investments, Guarantees, loans and advances made amongst and between Foreign
Subsidiaries;

(k) promissory notes and other non-cash consideration received in connection
with dispositions of assets;

(l) Permitted Joint Ventures;

(m) investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(n) investments made in connection with a Permitted Reorganization; and

(o) other investments, loans, advances, acquisitions and Guarantees; provided
that (i) at the time any such investment, loan, advance, acquisition or
Guarantee is made, and immediately after giving effect thereto, no Default shall
have occurred and be continuing and (ii) the aggregate amount of all such
investments, loans, advances, acquisitions and Guarantees outstanding at any
time (disregarding any write-down or write-off thereof) shall not exceed
$100,000,000.

SECTION 6.05. Transactions with Affiliates. The Parent and the Borrower will
not, and will not permit any of the other Subsidiaries to, sell, lease or
otherwise

 

94



--------------------------------------------------------------------------------

transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) at prices and on terms and conditions not less
favorable to the Parent, the Borrower or such Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (b) transactions between
or among the Loan Parties not involving any other Affiliate or between or among
Foreign Subsidiaries not involving any other Affiliate, (c) transactions between
a Loan Party and a Foreign Subsidiary, provided that, to the extent that such
transaction is not in the ordinary course of business (based upon past practices
and customary industry practices) and is at prices and on terms less favorable
to such Loan Party than could be obtained on an arm’s length basis from an
unrelated third party, the excess value conferred by such Loan Party on such
Foreign Subsidiary as a result thereof shall be treated as an investment in such
Foreign Subsidiary for purposes of determining compliance with Section 6.04,
(d) advances to employees permitted by Section 6.04, (e) any Restricted Payments
permitted by Section 6.07, (f) fees, compensation and other benefits paid to,
and customary indemnity and reimbursement provided on behalf of, officers,
directors and employees of any Loan Party in the ordinary course of business
consistent with past practices and/or industry practices, (g) any employment
agreement entered into by the Parent or any of the Subsidiaries in the ordinary
course of business, (h) any Permitted Receivables Financing, (i) transactions
and agreements in existence on the Restatement Effective Date and listed on
Schedule 6.05 and, in each case, any amendment thereto that is not
disadvantageous to the Lenders in any material respect, (j) transactions
described in Schedule 6.04B, (k) transactions among the Parent, any Loan Party
and any of the Subsidiaries permitted by Section 6.03(a) (other than clause
(iii) thereof, except transactions solely between Loan Parties or solely between
Foreign Subsidiaries) and (l) any Permitted Reorganization.

SECTION 6.06. Restrictive Agreements. The Parent and the Borrower will not, and
will not permit any other Subsidiary (other than a Receivables Subsidiary) to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or assets to secure any of the Secured Obligations or
any refinancing or replacement thereof, or (b) the ability of any Subsidiary
(other than the Borrower) to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Parent or any other Loan Party or to Guarantee Indebtedness of the Parent or any
other Loan Party; provided, that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the
Restatement Effective Date in the Senior Secured Notes Indenture, or in the
Existing Senior Notes Indentures or identified on Schedule 6.06 or to any
extension or renewal thereof, or any amendment or modification thereto that does
not expand the scope of any such restriction or condition, (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to
(A) secured Indebtedness permitted by this Agreement if such restrictions or
conditions

 

95



--------------------------------------------------------------------------------

apply only to the property or assets securing such Indebtedness or
(B) Receivables sold pursuant to any Permitted Receivables Financing,
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof and (vi) the
foregoing shall not apply to restrictions on asset transfers and dividends by
any Foreign Subsidiary that are imposed by the terms of any local financing for
such Foreign Subsidiary, including government incentives and grants.

SECTION 6.07. Restricted Payments; Certain Payments of Indebtedness. (a) Neither
the Parent nor the Borrower will, nor will they permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) the Parent may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests permitted
hereunder, (ii) any Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, ratably to the holders of
such Equity Interests, (iii) the Parent may repurchase its Equity Interests upon
the exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options, (iv) the Parent may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in the Parent in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the Parent,
(v) the Parent or the Borrower may, in the ordinary course of business and
consistent with past practices, repurchase, retire or otherwise acquire for
value Equity Interests (including any restricted stock or restricted stock
units) held by any present, future or former employee, director, officer or
consultant (or any Affiliate, spouse, former spouse, other immediate family
member, successor, executor, administrator, heir, legatee or distributee of any
of the foregoing) of the Parent or any of its Subsidiaries pursuant to any
employee, management or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, director,
officer or consultant of the Parent or any Subsidiary, (vi) the Borrower may
make Restricted Payments to the Parent the proceeds of which shall be used to
pay customary salary, bonus and other benefits payable to officers and (vii) the
Parent may make other Restricted Payments in cash if at the time thereof and
after giving effect thereto (A) no Default shall have occurred and be continuing
and (B) the aggregate amount of all such Restricted Payments made after the
Restatement Effective Date, shall not exceed the sum of (1) $100,000,000, and
(2) if positive, the Cumulative Income Amount, minus (3) the amount of any
purchases or redemptions of any Existing Senior Notes made pursuant to
Section 6.07(b)(iii).

(b) Neither the Parent nor the Borrower will, nor will they permit any
Subsidiary to, make or agree to pay or make, directly or indirectly, any
voluntary payment or other distribution (whether in cash, securities or other
property) of or in respect of any Restricted Debt, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Restricted Debt,
except:

(i) any refinancing of Restricted Debt with Permitted Refinancing Indebtedness
or as contemplated by clause (vi)(A) of Section 6.01(a);

 

96



--------------------------------------------------------------------------------

(ii) regularly scheduled payments of principal or interest; and

(iii) any purchase or redemption of any Existing Senior Notes or any debt
securities issued pursuant to Section 6.01(a)(vi)(A) in an amount not exceeding
the sum of (1) $100,000,000, and (2) if positive, the Cumulative Income Amount,
minus (3) the amount of all Restricted Payments made pursuant to
Section 6.07(a)(vii).

SECTION 6.08. Amendment of Material Documents. Neither the Parent nor the
Borrower will, nor will they permit any Subsidiary to, amend, modify or waive
any of its rights under any agreements or instruments governing or evidencing
any Restricted Debt in a manner that would be adverse in any material respect to
the interests of the Lenders.

SECTION 6.09. Net Priority Leverage Ratio. The Parent will not permit the Net
Priority Leverage Ratio as of the end of any fiscal quarter set forth below to
exceed the ratio set forth below with respect to such fiscal quarter; provided
that this Section 6.09 shall not apply during a Collateral Release Period:

 

Fiscal Quarter End Date

   Net Priority Leverage Ratio

On or after September 30, 2013 and prior to March 31, 2015

   2.75:1.00

On or after March 31, 2015 and prior to March 31, 2016

   2.50:1.00

On or after March 31, 2016

   2.25:1.00

SECTION 6.10. Total Net Leverage Ratio. The Parent will not permit the Total Net
Leverage Ratio as of the end of any fiscal quarter during any Collateral Release
Period to exceed 3.25 to 1.00.

SECTION 6.11. Cash Interest Expense Coverage Ratio. The Parent will not permit
the Cash Interest Expense Coverage Ratio for any period of four consecutive
fiscal quarters to be less than 2.00 to 1.00.

SECTION 6.12. Lien Basket Amount. The Parent and the Borrower will not, and will
not permit any other Subsidiary to, create, incur, assume or permit to exist any
Indebtedness secured by a Lien (other than the Secured Obligations and, subject
to any Second Lien Intercreditor Agreement, any Permitted Second Lien
Indebtedness) on any Restricted Property that would utilize any of the Lien
Basket Amount under the Existing

 

97



--------------------------------------------------------------------------------

Senior Notes Indentures (that permits Liens on Restricted Property without
equally and ratably securing the Existing Senior Notes).

SECTION 6.13. Certain Asset Sales. If any “asset sale” is made by the Parent or
any Subsidiary that, pursuant to the terms of any outstanding Disqualified
Equity Interest or Restricted Debt of the Parent or any Subsidiary, would
require, or would give the holders thereof the right to require, the prepayment,
redemption or repurchase thereof except to the extent that the net proceeds of
such “asset sale” are reinvested or applied to repay Indebtedness or specified
categories of Indebtedness and/or reduce lending commitments in respect thereof,
then the Parent or applicable Subsidiary shall either make such reinvestment or
repayment and/or reduction of lending commitments (in compliance with this
Agreement) as necessary so that such redemption, repurchase or prepayment shall
not be required.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate or
financial statement furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

(d) the Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in clause (a) of Section 5.02 or in
Section 5.03 (with respect to the existence of the Parent or the Borrower) or
5.08 or in Article VI (other than Section 6.05);

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for

 

98



--------------------------------------------------------------------------------

a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Parent or any Subsidiary shall fail to make any payment of principal,
interest or premium (regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable, and such failure
shall continue after the expiration of the grace period (if any) for such
failure specified in the agreement or instrument governing such Material
Indebtedness;

(g) [INTENTIONALLY OMITTED];

(h) the Parent or any Subsidiary shall fail to observe or perform any term,
covenant, condition or agreement (other than the failure to pay principal,
interest or premiums) contained in any agreement or instrument evidencing or
governing any Material Indebtedness, and such failure shall continue after the
expiration of the grace period (if any) for such failure specified in the
agreement or instrument governing such Material Indebtedness, if such failure
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (h) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Parent or any Subsidiary (other
than an Excluded Subsidiary) or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
or any Subsidiary (other than an Excluded Subsidiary) or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(j) the Parent or any Subsidiary (other than an Excluded Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Subsidiary (other than an Excluded Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

99



--------------------------------------------------------------------------------

(k) the Parent or any Subsidiary (other than an Excluded Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent such amount is not either (i) covered by
insurance and the applicable insurer has acknowledged liability or has been
notified and is not disputing coverage or (ii) required to be indemnified by
another Person that is reasonably likely to be able to satisfy its indemnity
obligation (other than the Parent or a Subsidiary) and such Person has
acknowledged such obligation or has been notified and is not disputing such
obligation) shall be rendered against the Parent, any Subsidiary or any
combination thereof and the same shall remain undischarged and unsatisfied for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Parent or any Subsidiary to enforce any such
judgment;

(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;

(n) except during a Collateral Release Period, any Lien on any material portion
of the Collateral purported to be created under the Security Documents shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien, with the priority required by the applicable Security Document,
except (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents, (ii) as a result
of the Collateral Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Agreement, (iii) as a result of the Collateral Agent’s failure to
take any action required in order to create or perfect any such Lien following
notice from the Borrower that such action is required or (iv) as a result of the
Collateral Agent’s release of any such Lien that it is not authorized to release
pursuant to the Loan Documents; or

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Parent or
the Borrower described in clause (i) or (j) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any

 

100



--------------------------------------------------------------------------------

kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Parent or the Borrower described in clause (i) or (j) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Parent, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to

 

101



--------------------------------------------------------------------------------

ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for a Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring

 

102



--------------------------------------------------------------------------------

Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, the Guarantee Agreement, the
Security Documents, any related agreement or any document furnished hereunder or
thereunder.

The parties hereto acknowledge that the Arrangers (in their capacity as such) do
not have any duties or responsibilities under any of the Loan Documents and will
not be subject to liability thereunder to any of the Loan Parties for any
reason.

No Secured Party shall have any right individually to realize upon any of the
Collateral, it being understood and agreed that all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations (as defined in the Collateral Agreement) as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent on behalf of the Lenders at such sale or other disposition.

The Lenders hereby authorize the Administrative Agent and Collateral Agent to
enter into (i) any Second Lien Intercreditor Agreement and (ii) the First Lien
Intercreditor Agreement, and, in each case, acknowledge that they will be bound
thereby.

The Collateral Agent shall be entitled to the benefits of this Article on the
same basis as if named herein as the Administrative Agent, and also shall be
entitled to the exculpatory provisions and rights set forth in the Collateral
Agreement and other Security Documents. The rights of the Collateral Agent under
the Loan Documents may not be amended or modified in a manner adverse to the
Collateral Agent without its prior written consent.

 

103



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(A) if to the Parent or the Borrower, to it at One Dauch Drive, Detroit,
Michigan 48211, Attention of the Chief Financial Officer (Facsimile
No. 313-758-4238) with a copy to the Treasurer (Facsimile No. 313-758-3936) and
the General Counsel (Facsimile No. 313-758-3897);

(B) if to the Administrative Agent or Collateral Agent, to JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 500 Stanton Christina Road -3rd Floor,
Newark, DE 19713, Attention of Christopher Nelson (Facsimile No. 302-634-4250),
with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue - 24th Floor, NY
10179, Attention of Richard Duker (Facsimile No. 212-270-5100);

(C) if to JPMorgan Chase Bank, N.A. in its capacity as Issuing Bank, to it at
JPMorgan Chase Bank, N.A., Standby Letter of Credit Department - 4th Floor,
10420 Highland Manor Drive, Tampa, FL 33610, Attention of James Alonzo
(Facsimile No. 813-432-5161);

(D) if to Bank of America, N.A. in its capacity as a Swingline Lender, to it at
Bank of America, Dallas Servicing Team II, Bank of America Plaza, 901 Main St.,
Dallas, TX 75202, Attention of Sandra Gonzalez (Facsimile No. 214-672-8760); and

(E) if to any other Lender, Issuing Bank or Swingline Lender, to it at its
address (or facsimile number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Collateral Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number or the contact
person for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in

 

104



--------------------------------------------------------------------------------

accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Parent, the Borrower and the Required Lenders or by the Parent, the Borrower and
the Administrative Agent with the consent of the Required Lenders or, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and each Loan Party that is a
party thereto with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender (or each Lender of
such Class, as the case may be); provided that with the consent of the Required
Lenders, the provisions of this Section and the definition of the term “Required
Lenders” may be amended to include references to any new class of loans created
under this Agreement (or to lenders extending such loans) on substantially the
same basis as the corresponding references relating to the existing Classes of
Loans or Lenders, (vi) release the Parent or any Material Subsidiary from its
Guarantee under the Guarantee Agreement, or limit its

 

105



--------------------------------------------------------------------------------

liability in respect of such Guarantee, without the written consent of each
Lender, (vii) release all or substantially all the Collateral from the Liens of
the Security Documents, without the written consent of each Lender (except as
expressly provided in Section 9.17 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents), it being understood that an amendment or other
modification of the type of obligations secured by the Security Documents shall
not be deemed to be a release of the Collateral from the Liens of the Security
Documents); (viii) waive any condition to any extension of credit under any
Class of Commitments set forth in Section 4.02 without the written consent of
the Majority in Interest of the Lenders of such Class (it being understood and
agreed that any amendment or waiver of, or any consent with respect to, any
provision of this Agreement (other than any waiver expressly relating to
Section 4.02) or any other Loan Document, including any amendment of any
affirmative or negative covenant set forth herein or in any other Loan Document
or any waiver of a Default or an Event of Default, shall not be deemed to be a
waiver of any condition set forth in Section 4.02) and (ix) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the written
consent of Lenders representing a Majority in Interest of each affected Class;
provided further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be, and (B) any amendment, waiver or other modification of this Agreement that
by its terms affects the rights or duties under this Agreement of the Lenders of
a particular Class (but not the Lenders of any other Class), may be effected by
an agreement or agreements in writing entered into by Parent, the Borrower and
the requisite number or percentage in interest of the affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time. Notwithstanding
the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of
(x) any Defaulting Lender, Excluded Term Commitment Lender or Excluded Term
Lender except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Lender shall be affected by such amendment,
waiver or other modification or (y) in the case of any amendment, waiver or
other modification referred to in clauses (i) through (ix) of the first proviso
of this paragraph, any Lender that receives payment in full of the principal of
and interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent and their Affiliates, including the
reasonable

 

106



--------------------------------------------------------------------------------

fees, charges and disbursements of a single counsel for the Administrative Agent
and the Collateral Agent (and any local counsel that either such Agent
determines to be appropriate in connection with matters affected by laws other
than those of the State of New York), in connection with the Restatement
Transactions, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by each Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the Restatement Transactions or any other transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Parent or any of the Subsidiaries, or any Environmental
Liability related in any way to the Parent or any of the Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its directors, trustees, officers or employees.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, any Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees (but without limiting the obligation of the Borrower to pay
such amount) to pay to the

 

107



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Agent, the applicable Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent, the applicable Issuing Bank or the Swingline Lender in its capacity as
such. For purposes of this Section, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposures,
outstanding Term Loans and unused Commitments at the time (or most recently
outstanding and in effect).

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, the
Loan Documents or any agreement or instrument contemplated thereby, the
Restatement Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund (which,
in the case of an assignment of a Revolving Commitment or Revolving Credit
Exposure, is to an existing Revolving

 

108



--------------------------------------------------------------------------------

Lender or any of its Affiliates or Approved Funds) or if an Event of Default
under clause (a), (b), (i) or (j) of Article VII has occurred and is continuing,
any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) in the case of Revolving Commitments or Revolving Credit Exposure, the
Swingline Lender and each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of Term
Loans, $1,000,000, unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (i) or (j) of Article VII
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (and, in the case of an assignment requiring the consent of
the Borrower pursuant to subparagraph (b)(i)(A) of this Section 9.04, the
Borrower) an Assignment and Assumption, and shall pay to the Administrative
Agent a processing and recordation fee of $3,500;

(D) the Administrative Agent shall notify the Borrower of each assignment of
which the Administrative Agent becomes aware; provided that the failure of the
Administrative Agent to provide such notice shall in no way affect any of the
rights or obligations of the Administrative Agent under this Agreement or
otherwise subject the Administrative Agent to any liability;

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level

 

109



--------------------------------------------------------------------------------

information (which may contain material non-public information) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable law, including Federal, State and foreign
securities laws; and

(F) whether or not an Event of Default has occurred, no assignment shall be made
to a Person (without the written consent of the Borrower and the Administrative
Agent, which consent may be withheld in the Borrower’s and the Administrative
Agent’s sole discretion) if such Person would be a Fee Receiver that is not a
Permitted Fee Receiver.

For purposes of this Section 9.04(b), the term “Approved Fund” has the following
meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Parent, the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Parent, the
Borrower, any Issuing Bank, any Lender

 

110



--------------------------------------------------------------------------------

and their respective representatives (including counsel and accountants), at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (other than any Person that would be a Fee Receiver
that is not a Permitted Fee Receiver, unless such Fee Receiver receives written
consent of the Borrower and the Administrative Agent (which consent may be
withheld in the Borrower’s and the Administrative Agent’s sole discretion))
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans of any Class owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such Lender shall deliver to the Administrative Agent and
the Borrower (in such number of copies as shall be requested by the recipient)
duly signed completed copies of Internal

 

111



--------------------------------------------------------------------------------

Revenue Service Form W-8IMY (or any successor thereto), together with any
information statements of exemption required under the Code for each Participant
and (D) the Loan Parties, the Administrative Agent, the Collateral Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 2.17(h) with respect to any payments made by such
Lender to its Participant(s). Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Parent and Borrower herein and in the certificates or
other

 

112



--------------------------------------------------------------------------------

instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. Notwithstanding the foregoing or anything else to the contrary
set forth in this Agreement or any other Loan Document, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(f). The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Amendment
and Restatement Agreement, the Guarantee Agreement, the Security Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent, the Collateral Agent or any Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective as
provided in the Amendment and Restatement Agreement, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the

 

113



--------------------------------------------------------------------------------

invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. Upon the occurrence and during the continuance of
an Event of Default, and provided that the Loans shall have become or shall have
been declared due and payable pursuant to the provisions of Article VII, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender to or for the credit or the account
of the Parent or the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Any such deposits and
obligations may be combined in such setoff and application, regardless of the
currency in which such deposits and obligations are denominated. Each Lender
agrees to promptly notify the Parent and the Borrower after any such set-off and
application; provided that the failure of any Lender to so notify the Parent and
the Borrower shall not affect the validity of any such set-off and application.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Parent and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Each of the Parent and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the

 

114



--------------------------------------------------------------------------------

fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Judgment Currency. The obligations hereunder of the Borrower to
make payments in Dollars or in an Alternative Currency, as the case may be (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against the
Parent, the Borrower or any other Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being thereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Currency Equivalent of such amount, as of the
date immediately preceding the day on which the judgment is given (such Business
Day being hereinafter referred to as the “Judgment Currency Conversion Date”).

(a) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Parent or the Borrower, as the case may be, covenants and agrees to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment

 

115



--------------------------------------------------------------------------------

Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

(b) For purposes of determining the Currency Equivalent under this Section 9.11,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to any Loan
Document or the enforcement of rights thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Parent or the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Parent or
the Borrower. For the purposes of this Section, “Information” means all
information received from the Parent or the Borrower relating to the Parent or
the Borrower or their respective businesses, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Parent or the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the

 

116



--------------------------------------------------------------------------------

Maximum Rate and, to the extent lawful, such excess amount shall be paid to such
Lender on subsequent payment dates to the extent not exceeding the Maximum Rate.

SECTION 9.15. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.

SECTION 9.16. Non-Public Information. Each Lender acknowledges that all
information furnished to it pursuant to this Agreement by or on behalf of the
Parent or the Borrower and relating to the Parent, the Borrower, the other
Subsidiaries or their businesses may include material non-public information
concerning the Parent, the Borrower and the other Subsidiaries and their
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws.

All such information, including requests for waivers and amendments, furnished
by the Parent, the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information concerning the Parent, the
Borrower and the other Subsidiaries and their securities. Accordingly, each
Lender represents to the Parent, the Borrower and the Administrative Agent that
it has identified in its Administrative Questionnaire a credit contact who may
receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal,
state and foreign securities laws.

SECTION 9.17. Optional Release of Collateral. (a) Notwithstanding any other
provision herein or in any other Loan Document, the Collateral Agent is hereby
authorized to release the Collateral from the Liens granted under the Security
Documents securing the obligations under this Agreement and the Guarantee
Agreement (but not the Guarantees provided pursuant to the Guarantee Agreement)
on a Business Day specified by the Borrower (the “Optional Release Date”), upon
the satisfaction of the following conditions precedent (the “Optional Release
Conditions”), and subject to the reinstatement of such Liens as provided in
paragraph (b) below:

(i) the Borrower shall have given notice to the Collateral Agent at least 10
days prior to the Optional Release Date, specifying the proposed Optional
Release Date;

(ii) the Collateral Release Ratings Requirement shall be satisfied as of the
date of such notice and shall remain satisfied as of the Optional Release Date;

 

117



--------------------------------------------------------------------------------

(iii) no Default shall have occurred and be continuing as of the date of such
notice or as of the Optional Release Date;

(iv) all Liens on the Collateral securing the Senior Secured Notes and any other
obligations pursuant to the Security Documents, and any Liens securing Permitted
Second Lien Indebtedness, have been released as of the Optional Release Date or
are released simultaneously with the release of the Collateral from the Liens
securing obligations under the Loan Documents pursuant to this Section; and

(v) on the Optional Release Date, the Administrative Agent shall have received
(A) a certificate, dated the Optional Release Date and executed on behalf of the
Borrower by a Financial Officer thereof, confirming the satisfaction of the
Optional Release Conditions set forth in clauses (ii), (iii) and (iv) above and
(B) such other evidence as the Administrative Agent may reasonably require
confirming the satisfaction of the Optional Release Conditions set forth above.

If the conditions set forth above are satisfied on the Optional Release Date, a
Collateral Release Period shall commence on such Optional Release Date. During
the continuance of any Collateral Release Period, but not otherwise, the
Collateral Requirement shall not apply and all representations and warranties
and covenants contained in this Agreement, the Collateral Agreement and any
other Security Document related to the grant or perfection of Liens on the
Collateral shall be deemed to be of no force or effect. Any such release shall
be without recourse to, or representation or warranty by, the Collateral Agent
and shall not require the consent of any Lender. Subject to the satisfaction of
the conditions set forth in this paragraph (a), on and after the Optional
Release Date, the Collateral Agent shall execute and deliver all such
instruments, releases, financing statements or other agreements, and take all
such further actions, at the request and expense of the Borrower, as shall be
necessary to effectuate the release of Liens granted under the Security
Documents pursuant to the terms of this paragraph, without recourse,
representation or warranty.

(b) If, following the commencement of a Collateral Release Period pursuant to
paragraph (a) of this Section, the Collateral Release Ratings Requirement is no
longer satisfied or a Default occurs and is continuing, then (i) such Collateral
Release Period shall terminate, (ii) the Parent and the Borrower shall promptly
take and cause the other Loan Parties to take all such actions as shall be
necessary or as the Collateral Agent shall reasonably request to cause the
Collateral Requirement to be satisfied, (iii) the provisions of the Loan
Documents that ceased to be effective or apply during such Collateral Release
Period shall be restored and shall be effective and apply as in effect before
such Collateral Release Period commenced and (iv) the Parent and the Borrower
shall, and shall cause the other Loan Parties to, deliver such legal opinions,
certificates and other documents, and satisfy such other requirements, as were
required in connection with the original grant of Liens on the Collateral
pursuant to the Security Documents, in each case to the extent requested by the
Collateral Agent.

 

118



--------------------------------------------------------------------------------

(c) Without limiting the provisions of Section 9.03, the Borrower shall
reimburse the Collateral Agent for all costs and expenses, including attorneys’
fees and disbursements, incurred by it in connection with any action
contemplated by this Section.

(d) It is understood that, if a Collateral Release Period terminates as provided
in paragraph (b) above, a Collateral Release Period may commence again if the
requirements of paragraph (a) above are subsequently satisfied.

(e) For the avoidance of doubt, to the extent that any personal property leased
to the Parent or any Subsidiary (and neither owned by the Parent or any
Subsidiary nor constituting part of the Collateral) is affixed to any Mortgaged
Property, any waiver of rights with respect to such personal property by the
Lenders in favor of the lessor of such personal property shall be effective if
signed by the Administrative Agent and/or the Collateral Agent and each of the
Administrative Agent and the Collateral Agent is hereby authorized to sign any
such waiver.

 

119